Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 1 of 106 PageID #: 119



                                                                       Page 1

   1                      UNITED STATES DISTRICT COURT
   2                      EASTERN DISTRICT OF NEW YORK
   3       ________________________________
   4       ARTICLE 13, LLC,
   5                    Plaintiff,
   6               v.                                        Civil Action No.
   7       LASALLE NATIONAL BANK                             1:20-cv-03553-
   8       ASSOCIATION, CENTRAL MORTGAGE                     RRM-RML
   9       COMPANY, ALLIANCE MORTGAGE
  10       BANKING CORP., and PONCE DE LEON
  11       FEDERAL BANK,
  12                    Defendants.
  13       ________________________________
  14                      VIDEOCONFERENCE DEPOSITION OF
  15                              HOWARD HANDVILLE
  16       DATE:              Tuesday, July 27, 2021
  17       TIME:              11:19 a.m.
  18       LOCATION:          Remote Proceeding
  19                          New York, NY 10001
  20       REPORTED BY:       Silas Shelley, Notary Public
  21                          Kari Rusinko, Notary Public
  22
  23
  24
  25

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 2 of 106 PageID #: 120



                                                                     Page 2

   1       A P P E A R A N C E S
   2       ON BEHALF OF PLAINTIFF ARTICLE 13 LLC:
   3              EDUARD KUSHMAKOV, ESQUIRE (by videoconference)
   4              Jacobs, PC
   5              80-02 Kew Gardens Road, Suite 300
   6              Kew Gardens, NY 11415
   7              eduard@jacobspc.com
   8
   9       ON BEHALF OF DEFENDANTS US BANK NATIONAL
  10       ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST TO
  11       BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
  12       SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
  13       ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY MORTGAGE
  14       LOAN TRUST 2007-2AX, MORTGAGE PASS THROUGH
  15       CERTIFICATES, SERIES 2007-2AX:
  16              DAVID YOHAY, ESQUIRE (by videoconference)
  17              Houser LLP
  18              60 E 42nd Street, Suite 2330
  19              New York, NY 10165
  20              dyohay@houser-law.com
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 3 of 106 PageID #: 121



                                                                     Page 3

   1                                      I N D E X
   2       EXAMINATION:                                                    PAGE
   3                  By Mr. Kushmakov                                     6
   4
   5
   6                                 E X H I B I T S
   7       NO.                  DESCRIPTION                                PAGE
   8       Exhibit 1        Abbott 2007 Foreclosure                        36
   9       Exhibit 2        Defendant's Responses to
  10                        Plaintiff's First Request
  11                        for Production of Documents                45
  12       Exhibit 3        Defendant's Rule 26(a)(1)
  13                        Initial Disclosures                        6
  14
  15
  16                             (*Exhibits attached.)
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 4 of 106 PageID #: 122



                                                                     Page 4

   1                                  H. HANDVILLE
   2                        REPORTER:       Good morning.     My name is
   3      Silas Shelley; I am the officer assigned by Veritext
   4      to take the Zoom record of this proceeding.               I am a
   5      notary authorized to take acknowledgements and
   6      administer oaths in New York.             We are now on the
   7      record.
   8                        This is the deposition of Howard
   9      Handville taken in the matter of Article 13, LLC vs.
  10      Central Mortgage Company [sic] at 11:19 a.m. on
  11      Tuesday, July 27, 2021, remote via Zoom.
  12                        Due to the pandemic and out of concern
  13      for public and participant safety, parties agree that
  14      I will swear in the witness remotely outside of his or
  15      her presence.
  16                        Additionally, absent an objection on
  17      the record before the witness is sworn, all parties
  18      and witness understand and agree that any certified
  19      transcript produced from the recording virtually of
  20      this proceeding:
  21                        - is intended for all uses permitted
  22                        under applicable procedural and
  23                        evidentiary rules and laws in the same
  24                        manner as a deposition recorded by
  25                        stenographic means; and

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 5 of 106 PageID #: 123



                                                                      Page 5

   1                                  H. HANDVILLE
   2                        - shall constitute written stipulation
   3                        of such.
   4                        At this time will everyone appearing
   5      remotely please identify yourself for the record.
   6                        MR. HANDVILLE:          My name is Howard
   7      Handville.
   8                        MR. KUSHMAKOV:          Eduard Kushmakov, on
   9      behalf of plaintiff Article 13 LLC.
  10                        MR. YOHAY:        David Yohay from Houser LLP
  11      on behalf of the defendant, US Bank National
  12      Association, as trustee, successor in interest to Bank
  13      of America, National Association, as trustee,
  14      successor by merger to LaSalle Bank National
  15      Association, as trustee for Morgan Stanley Mortgage
  16      Loan Trust 2007-2AX, Mortgage Pass Through
  17      Certificates, Series 2007-2AX.              Good morning.
  18                        REPORTER:       Thank you.       Hearing no
  19      objection, I will now swear in the witness.                 Please
  20      raise your right hand.
  21      WHEREUPON,
  22                              HOWARD HANDVILLE,
  23      called as a witness, and having been first duly sworn
  24      to tell the truth, the whole truth and nothing but the
  25      truth, was examined and testified as follows:

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 6 of 106 PageID #: 124



                                                                     Page 6

   1                                   H. HANDVILLE
   2                           REPORTER:     We may proceed.
   3                                   EXAMINATION
   4      BY MR. KUSHMAKOV:
   5              Q       Good morning, Mr. Handville.        My name is
   6      Eduard Kushmakov.        I am an attorney at Jacobs, PC.
   7      I'm here representing Article 13 LLC, the plaintiff in
   8      this action.
   9                      I'm going to be asking you a series of
  10      questions today to which you'll have to respond
  11      truthfully, as I'm sure your attorney has informed
  12      you.        As you can see there's a court reporter present.
  13      The court reporter is going to be taking down
  14      everything we're saying.           So it's very important that
  15      you keep your answers verbal.              And you do not shake
  16      your head to say no or nod your head to say yes or
  17      make any noises that the court reporter cannot take
  18      down.
  19                      If you need a break at any time, please feel
  20      free to let me know.         You may take a break so long as
  21      no question is pending.          And if, for whatever reason,
  22      you don't understand any question that I'm asking you,
  23      please tell me and I'll do my best to rephrase it.
  24      Otherwise, I'm going to assume that you understand my
  25      question.

                                   Veritext Legal Solutions
       212-267-6868                  www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 7 of 106 PageID #: 125



                                                                     Page 7

   1                                  H. HANDVILLE
   2                  Do you understand these instructions?
   3             A    I do.
   4             Q    Are you presently on any medication?
   5             A    No.
   6             Q    Is there any medication that you should have
   7      taken and failed to do so?
   8             A    No.
   9             Q    Have you had any drugs or alcohol in the
  10      last 24 hours?
  11             A    No.
  12             Q    Can your ability to testify be affected in
  13      any way?
  14             A    No.
  15             Q    Please state your address.
  16                          MR. YOHAY:      Use your business address,
  17      please.
  18             A    1661 Worthington Road, Suite 100, West Palm
  19      Beach, Florida, 33409.
  20             Q    This is your business address; correct?
  21             A    Yes.
  22             Q    And I'm assuming you're presently employed.
  23             A    Yes.
  24             Q    By whom are you employed?
  25             A    Ocwen Financial Corporation.

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 8 of 106 PageID #: 126



                                                                     Page 8

   1                                  H. HANDVILLE
   2             Q     And how long have you been employed by Ocwen
   3      Financial?
   4             A     I first started with Ocwen in August of
   5      2010, and I have been with them ever since.
   6             Q     And when you started with Ocwen, what was
   7      your title?
   8             A     Loan analyst.
   9             Q     And what is your title currently?
  10             A     Senior loan analyst.
  11             Q     Are the duties more or less the same?
  12             A     The pay is a little better, but the job's
  13      the same.
  14             Q     So can you describe what this job entails?
  15                        MR. YOHAY:        Objection.     Just, Ed, which
  16      job are you referring to?           Loan analyst or senior loan
  17      analyst?
  18      BY MR. KUSHMAKOV:
  19             Q     Well, maybe so.        Are the duties of a loan
  20      analyst and senior loan analyst the same?
  21             A     Largely, yes.
  22             Q     So can you start by describing your duties
  23      as a loan analyst?
  24             A     As a loan analyst and a senior loan analyst,
  25      I'm tasked with doing research for the law department

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 9 of 106 PageID #: 127



                                                                       Page 9

   1                                  H. HANDVILLE
   2      on litigated matters.        I am charged with execution of
   3      documents such as pleadings, interrogatory responses,
   4      things like that.       Also tasked with appearing as
   5      necessary for court required appearances such as
   6      mediations, order to show cause hearings, foreclosure
   7      actions, trials, depositions, etcetera.                  And I'm also
   8      a certified MERS officer and can execute on behalf of
   9      MERS for the corporation.
  10              Q   You mentioned research.                What sort of
  11      research?
  12              A   Sometimes our counsels have questions
  13      regarding transactions or payment history questions or
  14      just general servicing related questions that we try
  15      to research and provide responses.
  16              Q   And by research, do you mean you research
  17      internal documents or external databases or something
  18      else?
  19              A   We research business records that we
  20      possess.
  21              Q   Ocwen's business records?
  22              A   Well, now it's PHH business records, but
  23      before that it was Ocwen's.
  24              Q   And who is PHH or what is PHH?
  25              A   PHH is a company that Ocwen merged with back

                                  Veritext Legal Solutions
       212-267-6868                 www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 10 of 106 PageID #: 128



                                                                          Page 10

    1                                  H. HANDVILLE
    2      in 2019.     And PHH is the successor servicer to Ocwen
    3      Loan Servicing.
    4             Q     Let's talk about your education for a
    5      moment.     What is your highest level of education?
    6             A     I got a GED in high school.               Took a couple
    7      of college courses but didn't do anything with it
    8      'cause I working nights and it was just too difficult.
    9      So that's basically it.
  10              Q     Prior to August 2010, who were you employed
  11       by?
  12              A     Prior to August of 2010, I was with a
  13       company ABN AMRO Mortgage.
  14              Q     And how long were you employed by ABN?
  15              A     Correct.   Three -- go ahead, I'm sorry.
  16              Q     How long were you employed by ABN?
  17              A     I was three years with them.
  18              Q     So from 2007 to 2010?
  19              A     Oh, God.   I don't remember the dates.                I
  20       think it was a little earlier than that.                  There was an
  21       unemployment gap in the interim.
  22              Q     Okay.   Well what was your position at ABN?
  23              A     I was the audit manager for quality control.
  24              Q     Quality control for what specifically?
  25              A     Pre- and post-closings.               It was an

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                       516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 11 of 106 PageID #: 129



                                                                    Page 11

    1                                  H. HANDVILLE
    2      origination company so they would generate a lot of
    3      business.    And I would audit the underwriters and the
    4      pre- and post-closing documents, the disclosure
    5      documents, things like that.
    6             Q    And prior to ABN, where did you work?
    7             A    Prior to them I worked for a year as an
    8      outside sales consultant for a manufacturer of
    9      industrial construction products.
  10              Q    You mentioned an unemployment gap.            Is that
  11       unemployment gap in between your time at ABN to your
  12       time now at Ocwen or PHH?
  13              A    Let.s see.      The gap I believe was between
  14       ABN and my prior employer, which was a company called
  15       CMAC [ph], a private mortgage insurance company.                I
  16       was with them for ten years.             There was about a four-
  17       year gap between those two jobs.
  18              Q    And why was there a gap?
  19                         MR. YOHAY:        Objection.     You can answer.
  20              A    Well, I tried to stay in the mortgage
  21       business and things were pretty tough back then.                It
  22       was hard to find a job.
  23              Q    You have any certifications or licenses?
  24                         MR. YOHAY:        Objection.     Ed, do you mean
  25       pertaining to this type of work or --

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 12 of 106 PageID #: 130



                                                                    Page 12

    1                                  H. HANDVILLE
    2                         MR. KUSHMAKOV:         Yeah.
    3                         MR. YOHAY:       -- anything at all?
    4                         MR. KUSHMAKOV:         Anything at all.
    5                         MR. YOHAY:       You mean like a driver's
    6      license or a boating license or anything like that?
    7                         MR. KUSHMAKOV:         Do you have --
    8                         MR. YOHAY:       Just narrow the question,
    9      thanks.
  10       BY MR. KUSHMAKOV:
  11              Q     Do you have any certifications or licenses
  12       as they currently pertain to your line of work?
  13              A     Just the MERS certification.
  14              Q     Have you ever been a mortgage broker?             I
  15       apologize.     Let me rephrase.          Have you ever been
  16       licensed as a mortgage broker?
  17              A     No.
  18              Q     Did you receive any training for your
  19       current position as a senior loan analyst?
  20              A     There's on the job training and there's
  21       online training that we receive.
  22              Q     Did you receive any training for your prior
  23       position as a loan analyst?
  24              A     That's what I was referencing, so yes.
  25              Q     So between being a loan analyst and being a

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 13 of 106 PageID #: 131



                                                                    Page 13

    1                                  H. HANDVILLE
    2      senior loan analyst, there's no additional training.
    3      Is that correct?
    4             A     Well, as a loan analyst when you are
    5      assigned a foreclosure, a lot of -- a lot -- the bulk
    6      of the foreclosure action from our servicers are
    7      generally uncontested.         And those are pretty easy to
    8      go to in some cases.        Like, New York, in Brooklyn, for
    9      example, they may have an Ocwen day.               And they'll send
  10       several witnesses up there and they'll just do a whole
  11       bunch of defaulted borrowers, foreclosures, just to
  12       prove up their business record and their judgment
  13       figures.
  14              So that's primarily what the loan analysts
  15       handle.     The senior loan analysts more or less
  16       specialize on the ones that are litigated.               Where
  17       there are issues involving many number of things.                You
  18       know, they tend to be a little bit more involved and
  19       tend to involve more things like depositions and
  20       discovery responses and things like that.               So that's a
  21       little bit more towards the senior loan analyst's
  22       responsibilities than handling the bulk foreclosure
  23       volumes that the loan analysts handle.
  24              Q     So as a senior loan analyst, do you have any
  25       decision-making authority when it comes to litigated

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 14 of 106 PageID #: 132



                                                                      Page 14

    1                                  H. HANDVILLE
    2      foreclosure actions?
    3                         MR. YOHAY:       Objection.        You can answer.
    4             A     No.
    5             Q     As a senior -- actually, let -- withdrawn.
    6      When were you promoted to senior loan analyst?
    7             A     I don't recall for sure.              I believe it was
    8      late 2012.
    9             Q     Are senior loan analysts involved in any
  10       business decisions that Ocwen makes?
  11                          MR. YOHAY:       Objection.        You can answer.
  12              A     Not generally.
  13              Q     Would they ever be involved?
  14                          MR. YOHAY:       Objection.        You can answer.
  15              A     Sometimes loan analysts are involved in
  16       doing the research that may result in a decision that
  17       needs to be made.      But, generally speaking, the
  18       decisions are made either by the business unit or
  19       inhouse counsel.
  20              Q     And in your position, do you frequently
  21       interact with the business unit?
  22              A     Fairly regularly, yes.
  23              Q     And what does the business unit do?
  24                          MR. YOHAY:       Objection.        You can answer.
  25              A     It depends on which business unit you're

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 15 of 106 PageID #: 133



                                                                    Page 15

    1                                  H. HANDVILLE
    2      talking about.       You have foreclosure, you have loss
    3      mitigation.       There's a lot of different divisions in
    4      -- in a servicing aspect.
    5             Q       Do you interact with the different
    6      divisions, more or less -- withdrawn.              Do you interact
    7      with all those different divisions?
    8             A       A number of them, yes.
    9             Q       Which ones do you interact with most often?
  10              A       Loss mitigation, probably, is the number
  11       one.       Sometimes foreclosure.        Sometimes our
  12       ombudsman's office.       Just depends on the nature of the
  13       issue.
  14              Sometimes collections, sometimes payment
  15       processing, sometimes escrow.             Just depends on what
  16       questions are posed; what issues need to be
  17       researched; who's asking and why, etcetera.
  18              Q       What is the loss mitigation division of the
  19       business unit do?
  20              A       They try to assist borrowers in seeking some
  21       sort of resolution regarding a loan that's in default.
  22       Whether it's a forbearance plan or repayment plan to
  23       help them get caught up, depending on the financial
  24       ability of the borrower and the severity of the
  25       default.       They process modification requests.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 16 of 106 PageID #: 134



                                                                    Page 16

    1                                  H. HANDVILLE
    2      Sometimes they handle short sales or discount payoffs.
    3      Loss mitigation can also include deed in lieu of
    4      foreclosure.
    5             Q    Is loss mitigation involved -- withdrawn.
    6      Loss mitigation speaks with the borrowers directly; is
    7      that correct?
    8             A    Borrowers directly as well as their
    9      authorized representatives, such as counsel or if they
  10       designate a third party to speak on their behalf and
  11       send in the proper authority.
  12              Q    Is loss mitigation involved when a loan
  13       is -- withdrawn.      If a foreclosure action is started,
  14       is loss mitigation involved during the pendency of the
  15       foreclosure action?
  16              A    Yes.
  17              Q    How?
  18              A    They continue to reach out to the borrower.
  19       Try to see if they can make contact -- make the right
  20       party contact; determine the reason for default; get
  21       some idea of what the borrower's intentions are with
  22       regards to the property, what they may or may not be
  23       interested in.     And depending on what those responses
  24       come back as depends on how they approach it.
  25              Q    What is loss mitigation's involvement prior

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 17 of 106 PageID #: 135



                                                                    Page 17

    1                                  H. HANDVILLE
    2      to the beginning of a foreclosure action?
    3             A    They reach out to borrowers that are in
    4      default.    They send them written correspondence as
    5      well as phone calls.
    6             Q    Who makes the decision to bring the
    7      foreclosure action?
    8                          MR. YOHAY:      Objection.     You can answer.
    9             A    The servicer handles the foreclosure action
  10       on behalf of the trust.
  11              Q    Can loan analysts recommend that a
  12       foreclosure begin?
  13              A    No.
  14              Q    Who can make a recommendation to begin a
  15       foreclosure action?
  16              A    Collection department.
  17              Q    Is the collection department part of the
  18       loss mitigation division?
  19              A    No.
  20              Q    What does the foreclosure division do?
  21              A    They process foreclosures that -- on loans
  22       that are in default.        They do a -- I think they call
  23       it a SCRA search with the Department of -- Department
  24       of Defense.       To see if the borrower is a serviceman --
  25       active serviceman.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 18 of 106 PageID #: 136



                                                                    Page 18

    1                                  H. HANDVILLE
    2             They prepare a package to be presented to
    3      foreclosure counsel to initiate foreclosure.              They
    4      instruct them as to what name the -- they call it the
    5      FITNO -- foreclose in the name of -- information.                And
    6      they send a package off to the foreclosure counsel to
    7      start that process.       And then from there it.s a matter
    8      of the counsel looking at the documentation, checking
    9      title, and deciding if they need additional documents,
  10       such as an assignment of mortgage or payoff figures or
  11       any other thing they need to get the package complete
  12       enough to, you know, file with the courts.
  13              Q    So describe to me a typical interaction you
  14       have with the loss mitigation unit.
  15                          MR. YOHAY:       Objection.     You can answer.
  16              A    My typical interaction?
  17              Q    Yes.
  18              A    Well usually I'm asking them questions.
  19       Questions --
  20              Q    What sorts of --
  21              A    Questions about a repayment plan or a
  22       modification.      Questions about the terms in the
  23       modification.      I-- I have recently had communications
  24       with them about the stand-alone application that they
  25       use to process the loss mitigation modifications

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 19 of 106 PageID #: 137



                                                                       Page 19

    1                                  H. HANDVILLE
    2      efforts in.     A lot of times it's just general
    3      questions or verifying information that I think I know
    4      that I need a little bit of outsourcing to verify what
    5      I think I have come across.
    6             Q    What do you mean by outsourcing?
    7             A    Third-party verification.                If I go back --
    8      if -- if I'm looking at something and I think I have
    9      an answer, but I'm not sure, I'll reach out to the
  10       appropriate department to verify what I'm looking --
  11       looking at is what I see -- is what I think it is.
  12              Q    So by outsourcing you mean just a different
  13       department within Ocwen.
  14              A    Right.    It's probably not the best term, but
  15       I -- I'm looking for third party verification of my
  16       ideas or concepts or interpretations of something that
  17       I see.
  18              Q    Can you describe to me some of your typical
  19       interactions with the foreclosure division.
  20              A    Don't have really that much with
  21       foreclosures.     I may call them and ask them if they
  22       received an email from somebody or if they have an
  23       email that they sent to somebody.                  Usually it's just
  24       trying to research background information on the
  25       foreclosure.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 20 of 106 PageID #: 138



                                                                    Page 20

    1                                  H. HANDVILLE
    2             Q    What sort of background information?
    3             A    It's hard to say.          Did they reach out to XYZ
    4      insurance company to find something out?              Did they get
    5      a response?    Things like that.
    6             Q    In the course of your duties would you
    7      prepare some sort of report?
    8             A    I'm sorry.      You're breaking up.        What was
    9      that again?
  10              Q    In the course of your duties would you
  11       prepare some sort of report?
  12                         MR. YOHAY:        Objection.     You can answer.
  13              A    I have compiled spreadsheets.            I don't know
  14       if I would call that a report.
  15              Q    And what sort of information is contained in
  16       the spreadsheets?
  17              A    Just -- it could be timeline information.
  18       It could be payment application information.              Just
  19       general information regarding research I'm doing
  20       for -- on a given loan.
  21              Q    What would the timeline information be?
  22              A    Well it would be a timeline basically when
  23       was the loan boarded; who was the prior servicer; what
  24       did Ocwen do, you know, once we got the loan?               Did we
  25       initiate foreclosure; was it already in foreclosure?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 21 of 106 PageID #: 139



                                                                       Page 21

    1                                  H. HANDVILLE
    2      Did we reach out to the borrowers; when, how, what was
    3      the outcome?       Was a modification, you know, offered or
    4      considered or discussed?          You know, things like that.
    5             Q    The timeline information include when the
    6      note was purchased by Ocwen?
    7                          MR. YOHAY:      Objection.         You can answer.
    8             A    It might.
    9             Q    Does Ocwen purchase notes?
  10              A    Ocwen has purchased notes.                I don't know
  11       that it's a regular activity, but that has occurred.
  12       Largely, they service loans for others.
  13              Q    When you say, "service loans for others,"
  14       can you elaborate on what you mean by service loans?
  15              A    Take care of the mortgage payments, the
  16       escrows, credit reporting, application of payments,
  17       yearend tax and credit reporting.                  Things like that.
  18       That's what I mean by servicing a loan.
  19              Q    So it would also send default notices?
  20              A    Yes.
  21              Q    And you would have this information compiled
  22       in your timeline?
  23              A    Yes.
  24              Q    Did you review any documents prior to
  25       today's deposition?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 22 of 106 PageID #: 140



                                                                      Page 22

    1                                  H. HANDVILLE
    2             A     Yes.
    3             Q     Which documents did you review?
    4             A     I reviewed the foreclosure complaint, the
    5      exhibits, and business records that were produced.                   I
    6      signed off, so obviously reviewed this in June, the
    7      response to the first set of interrogatories.                I
    8      looked at the servicing notes, the comment log, the
    9      payment histories, the pleadings, a whole bunch of
  10       assignment of mortgages for various and assorted
  11       mortgages.     I looked at the first, second, and third
  12       note and mortgage.       We can call them the CEMA
  13       mortgages, if you would like.             And the pleadings and,
  14       largely, the business records that we had available to
  15       us.
  16              Q     Did you also refer to your spreadsheet in
  17       preparation for today's deposition?
  18              A     Yes.
  19                           MR. KUSHMAKOV:        I'm going to put a
  20       demand on the record for the service notes, the
  21       comment log, as well as the spreadsheet to be sent
  22       that's pertinent to this litigation.               Other
  23       information may be redacted, but we'll follow up in
  24       writing.
  25                           MR. YOHAY:      I assume you'll follow up

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 23 of 106 PageID #: 141



                                                                     Page 23

    1                                    H. HANDVILLE
    2      in writing following the deposition.
    3                            MR. KUSHMAKOV:        Yes, of course.
    4                            MR. YOHAY:      We'll take it under
    5      advisement.
    6      BY MR. KUSHMAKOV:
    7              Q      And did you meet with your attorney in
    8      preparation for today's deposition?
    9              A      Yes.
  10               Q      What was discussed during your meeting?
  11                             MR. YOHAY:      Objection.     Don't answer
  12       that.       Ed, that's clearly attorney/client privileged.
  13       You know better than that.
  14                             MR. KUSHMAKOV:        The sum and substance
  15       of that conversation, but I assume would get the same
  16       objection, which is fine.
  17                             MR. YOHAY:      It's --
  18                             MR. KUSHMAKOV:        How long --
  19                             MR. YOHAY:      That's all attorney/client
  20       privilege and going to be a standing objection to
  21       everything that's attorney/client privileged.                 And,
  22       also, if your next question is how long, I think that
  23       borders on attorney/client privilege.                So I'm going to
  24       direct the witness not to answer.
  25                             MR. KUSHMAKOV:        May I go off the record

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 24 of 106 PageID #: 142



                                                                     Page 24

    1                                  H. HANDVILLE
    2      for just a couple minutes just to get my eye drops?
    3                          MR. YOHAY:      Sure.
    4                          REPORTER:     Sure.       Okay.   At 11:48 a.m.,
    5      we are now off the record.
    6                          (Off the record.)
    7                          REPORTER:     The time is 11:56 a.m., we
    8      are now back on the record.
    9      BY MR. KUSHMAKOV:
  10              Q    Sir, are you familiar with a foreclosure
  11       action entitled Central Mortgage Company against Lisa
  12       Abbott?
  13              A    I am.
  14              Q    And how are you familiar with this action?
  15              A    Well, it's the loan that we service.              And
  16       it's the loan that I have been researching.                I read
  17       the initial foreclosure complaint and have been
  18       working on that on and off since June.
  19              Q    You have been working on this file for
  20       approximately one month?
  21              A    No.     The reference to June was when I first
  22       got involved with this loan because of the response to
  23       rogs that was requested.          And then I think it was -- I
  24       picked it back up again after the -- after David was
  25       looking for depo dates.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 25 of 106 PageID #: 143



                                                                        Page 25

    1                                    H. HANDVILLE
    2                            MR. YOHAY:      I'm just going to remind
    3      the witness not to disclose any attorney client
    4      communications.         But you may continue, Ed.
    5      BY MR. KUSHMAKOV:
    6              Q      Were you done, Mr. Handville?
    7              A      Yes.
    8              Q      What sort of research did you do on this
    9      file?
  10               A      Mostly reading the documents and the
  11       business records -- the pleadings.                   I think I read a
  12       depo transcript by Ms. Abbott taken by a different law
  13       firm.       And, basically, just the business records,
  14       largely.
  15               Q      Can you specify which business records?
  16               A      Payment histories, comment logs, images that
  17       we have retained in our image repository of prior
  18       servicer records -- things like demand letters,
  19       inbound/outbound correspondence to the borrower,
  20       things like that.
  21               Q      And you reviewed all of those in preparation
  22       for today's deposition?
  23               A      Yes.
  24                             MR. KUSHMAKOV:        So we're going to make
  25       a demand on the record for all documents reviewed as

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 26 of 106 PageID #: 144



                                                                    Page 26

    1                                  H. HANDVILLE
    2      they pertain to the action entitled Central Mortgage
    3      Company against Lisa Abbott.             That's all that the
    4      witness has testified to reviewing for this
    5      deposition.       And so we will follow up in writing.
    6                          MR. YOHAY:      And we'll respond
    7      accordingly.
    8      BY MR. KUSHMAKOV:
    9             Q    After you performed your research, did you
  10       create any documents pertaining to that research?
  11              A    The only document I created was the timeline
  12       spreadsheet that I started creating when we were
  13       talking -- when I was talking with counsel in
  14       preparation for the depo.
  15              Q    Do you currently have that timeline
  16       spreadsheet in front of you?
  17              A    No.
  18                           MR. KUSHMAKOV:        Just to make a demand
  19       for that timeline spreadsheet as well to the extent
  20       that it's not covered by the other demands.              And, yes,
  21       we'll follow up in writing.
  22                           MR. YOHAY:      And we'll certainly
  23       respond.    I'll note on the record that that type of
  24       document is likely going to be privileged either by
  25       attorney/client and/or the work product doctrines, but

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 27 of 106 PageID #: 145



                                                                       Page 27

    1                                  H. HANDVILLE
    2      it's something certainly we can note in our response.
    3                        MR. KUSHMAKOV:          That's something for us
    4      to discuss in the future, of course.
    5      BY MR. KUSHMAKOV:
    6              Q    So, Mr. Handville, how would you rate your
    7      familiarity with the Central Mortgage Company versus
    8      Lisa Abbott action?
    9                        MR. YOHAY:        Objection.         You can answer.
  10               A    I don't know how I would rate it.               I have
  11       questions.
  12               Q    You have questions?
  13               A    I have questions.
  14               Q    And what sorts of questions do you have?
  15               A    Well, they would be questions, I guess,
  16       directed to Central.        What they were thinking; what
  17       they were doing; why they were doing it; how did they
  18       think they could do it?         Etcetera, etcetera.
  19               Q    So can you summarize your research of this
  20       file?
  21                         MR. YOHAY:        Objection.         You can answer.
  22               A    I think I already have.               I reviewed the
  23       business records.
  24               Q    Right.   You summarized what you researched.
  25       But now I would like you to summarize your findings,

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 28 of 106 PageID #: 146



                                                                      Page 28

    1                                   H. HANDVILLE
    2      if any.     I apologize if I wasn't clear.
    3             A     Okay.
    4                           MR. YOHAY:      Objection.       You can answer.
    5             A     My findings are that Central didn't own the
    6      loan; did not have standing to foreclose in their name
    7      as the owner of the loan.            They did not have the
    8      proper assignments in place prior to foreclosing.                   And
    9      the assignments they tried to put in place after the
  10       closing with postdated -- or predated effective dates
  11       as a nullity.
  12              They did not have standing.              They did not have
  13       the ability.     They did not have the right to foreclose
  14       in their name as the owner.             And, you know, I'm not an
  15       attorney, but it seems to me the entire action was a
  16       nullity.
  17              Q     What does that mean when you say the entire
  18       action was a nullity?
  19              A     They -- they should not have foreclosed in
  20       the manner -- or tried to foreclose in the manner that
  21       they did.     They didn't own the loan, so declaring
  22       themselves the owner is inaccurate.                 And according to
  23       the terms of the pooling and servicing agreement, they
  24       should have foreclosed in the name of the trust.                 The
  25       trust is the owner.        The trust has always been the

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 29 of 106 PageID #: 147



                                                                     Page 29

    1                                  H. HANDVILLE
    2      owner.      The trust has always been in possession of the
    3      note since shortly after it originated.
    4             Q      And who's the trust?
    5             A      It's a US Bank trust.           David read off the
    6      caption.      I don't have it memorized.            But, US Bank,
    7      National Association, as trustee.
    8             And then there's a whole bunch of "as successors
    9      to," because LaSalle was merged with Bank of America.
  10       And then Bank of America sold off some of their trust
  11       business to US Bank.        So the trust has remained the
  12       same, it's just the trustees have changed throughout
  13       the years.
  14              Q      So going forward, if I say, US Bank Trust,
  15       that will refer to the incredibly long and complicated
  16       name that Counsel Yohay has given on the record at the
  17       beginning of this deposition.             That --
  18              A      We -- we can say, US Bank.            The US Bank
  19       Trust is the defendant.
  20              Q      What is Central Mortgage Company's
  21       relationship to US Bank Trust?
  22              A      US Bank Trust -- the trust that owns these
  23       loans -- has to have someone to service the loans.
  24       Central Mortgage was simply the servicer at the time.
  25              Q      Does the servicer need permission or

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 30 of 106 PageID #: 148



                                                                     Page 30

    1                                   H. HANDVILLE
    2      authority from US Bank to commence foreclosure action?
    3             A     No.
    4             Q     When a servicer commences a foreclosure
    5      action, is US Bank Trust made aware?
    6             A     Yes.
    7             Q     How are they made aware?
    8             A     I believe that they are made aware by the
    9      fact that we do investor reporting on loans that are
  10       in default.        And that would be how they would be
  11       notified initially.
  12              Q     And how soon after -- withdrawn.
  13              A     I'm sorry.      That --
  14              Q     No.     Withdrawn.
  15              A     Oh, okay.
  16              Q     I have another question.
  17              A     Okay.
  18              Q     Was US Bank Trust notified of the
  19       foreclosure action that Central Mortgage Company
  20       commenced?
  21              A     I don't know specifically.             Servicers are
  22       required to do investor reporting, so I would think
  23       they would.
  24              Q     Who would know?
  25              A     But I haven't seen any documents from them.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 31 of 106 PageID #: 149



                                                                       Page 31

    1                                  H. HANDVILLE
    2      The trust would know.        Somebody from that company
    3      would probably know.        I don't think they would have
    4      notified US Bank, at that time.               I think it was still
    5      LaSalle as the trustee, at that time, just to clarify.
    6      I don't think US Bank came into the picture until
    7      like, maybe, 2010 or thereabouts.                  But they would have
    8      -- should have continued to receive investor
    9      reporting, monthly reports from whoever was servicing
  10       the loan at the time.
  11               Q   And these monthly reports would indicate
  12       that a foreclosure action has commenced on a certain
  13       loan?
  14               A   Generally, yes.
  15               Q   And would the trust have the authority to
  16       tell the servicer, the service company, to commence
  17       foreclosure action?
  18               A   Repeat that.
  19               Q   Does US Bank Trust have the authority to
  20       direct a servicer to commence a foreclosure action?
  21               A   I suppose so.
  22               Q   Well do you know?
  23               A   They're the owner.           So they have every right
  24       to speak to the servicing on a loan that's in default.
  25               Q   And does the servicer have to do what the

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 32 of 106 PageID #: 150



                                                                    Page 32

    1                                  H. HANDVILLE
    2      owner asks?
    3             A    Unless there's some compelling reason that
    4      we have to make them aware of that, for some reason,
    5      we can't.
    6             Q    Now US Bank Trust would have the authority
    7      to direct the servicer to discontinue a foreclosure
    8      action, correct?
    9             A    To my knowledge, yes.
  10              Q    It does, in fact, have that authority.
  11       Correct?
  12              A    I'm sorry?
  13              Q    It does, in fact, have that authority.              Is
  14       that right?
  15              A    As far as I know, it does.
  16              Q    Do you know who would know for sure?
  17              A    The trust.
  18              Q    Anyone specifically at the trust?
  19              A    I don't know anybody at US Bank.             I couldn't
  20       tell you.
  21              Q    Did Ocwen replace Central Mortgage Company
  22       as a servicer to -- well, withdrawn.               Bear with me for
  23       one moment, I have to pull...
  24                         REPORTER:       Eduard, can we go off the
  25       record?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 33 of 106 PageID #: 151



                                                                    Page 33

    1                                  H. HANDVILLE
    2                          MR. KUSHMAKOV:        Sure.
    3                          REPORTER:     At 2:12 p.m. [sic], we are
    4      now off the record.
    5                          (Off the record.)
    6                          REPORTER:     And the time is 12:34 p.m.,
    7      we are now back on the record.
    8      BY MR. KUSHMAKOV:
    9             Q    Mr. Handville, the foreclosure action that
  10       we were referencing, Central Mortgage versus Lisa
  11       Abbott, do you know when that was filed?
  12              A    I believe it was August 27, 2007.
  13              Q    And who owned the note at the time it was
  14       filed?
  15              A    The LaSalle Trust.
  16              Q    And when did US Bank Trust own the note?
  17              A    The Trust always owned the note.            US Bank is
  18       just the successor trustee.
  19              Q    At the time -- when I say 2007 foreclosure
  20       action, I will be referring to the action that we just
  21       mentioned -- Cetnral Mortgage Company versus Lisa
  22       Abbott.
  23              A    Okay.
  24              Q    So at the time the 2007 action was
  25       commenced, where was the note stored?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 34 of 106 PageID #: 152



                                                                       Page 34

    1                                     H. HANDVILLE
    2             A       It was with LaSalle.
    3             Q       Do you know where physically?
    4             A       I don't have the -- their address memorized.
    5             Q       And where is the note stored now?
    6             A       I believe David has it.
    7             Q       David, your attorney?
    8             A       Yeah.     I believe counsel has it.          If not,
    9      Ocwen would have it.
  10              Q       Why would --
  11              A       I guess I should -- I guess I should say
  12       PHH.       But I'm pretty sure it was sent to Houser's
  13       office.
  14              Q       Do you know when it was sent to Houser's
  15       office?
  16              A       Not off the top of my head.
  17              Q       Do you know if it was sent before or after
  18       the action that we're here for today was commenced?
  19                              MR. YOHAY:      Objection.      Just, Ed, are
  20       you referring to the action commenced by your client?
  21                              MR. KUSHMAKOV:        Yeah.    The action that
  22       we're here for today.
  23                              MR. YOHAY:      Thank you.      You can answer.
  24                              THE WITNESS:       I don't recall.
  25       BY MR. KUSHMAKOV:

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 35 of 106 PageID #: 153



                                                                    Page 35

    1                                  H. HANDVILLE
    2             Q    Would the note normally be sent to an
    3      attorney's office if an action was commenced that
    4      concerned the note?
    5             A    I don't know if it's normal, but I have seen
    6      it a number of times.        So it's not uncommon.
    7             Q    So who knows where the note is physically?
    8             A    I believe David Yohay knows.
    9             Q    Would anyone at Ocwen know?
  10              A    I would have to look at our notes to see
  11       when it was sent.
  12              Q    So the note was sent?
  13              A    Pretty sure it was.
  14              Q    Do you know who at Ocwen would know for sure
  15       whether it was?
  16              A    Anybody who pulls up the comment log and
  17       looks at the date that it was sent would see it.                I
  18       just don't happen to have that memorized.
  19              Q    When did US Bank Trust become LaSalle's
  20       successor, if you know?
  21                         MR. YOHAY:        Objection.     That might have
  22       been asked and answered.          But you can answer.
  23              A    I believe it was sometime in 2010.
  24              Q    Now in 2010, would US Bank be receiving
  25       these monthly invest reports from Central Mortgage

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 36 of 106 PageID #: 154



                                                                    Page 36

    1                                  H. HANDVILLE
    2      Company?
    3                        MR. YOHAY:        Objection.      You can answer.
    4              A   They should have.          I don't know for sure.
    5              Q   Who would know for sure?
    6              A   Well, somebody at Central or somebody at US
    7      Bank.
    8                        MR. KUSHMAKOV:          Can we pull up the
    9      document labeled "Abbott 2007 foreclosure"?               We'll
  10       mark that as Exhibit A for identification.
  11                         REPORTER:       I'm sorry.       What number
  12       would you like the Exhibit to be marked as?
  13                         MR. KUSHMAKOV:          Exhibit A or Exhibit 1.
  14       It doesn't really matter to me.
  15                         MR. YOHAY:        Well, for the record, are
  16       we doing A or 1?
  17                         MR. KUSHMAKOV:          I think yours were
  18       marked as A, B, C.      So we'll mark mine as Exhibit 1.
  19                         MR. YOHAY:        Yeah.      I think generally
  20       plaintiff's exhibits are numbered and defendant's are
  21       lettered, but in any event.
  22                         (Exhibit 1 was marked for
  23                         identification.)
  24                         MR. KUSHMAKOV:          Sorry, Mr. Reporter.      I
  25       was waiting on you to pull up the document.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 37 of 106 PageID #: 155



                                                                      Page 37

    1                                  H. HANDVILLE
    2                        REPORTER:       I -- I have not gotten ...
    3                        MR. KUSHMAKOV:          Oh, you haven't
    4      received the email?
    5                        REPORTER:       No.
    6                        MR. KUSHMAKOV:          Oh, I apologize.
    7                        MR. YOHAY:        Oh, Ed.        Can we go off the
    8      record for a second?
    9                        (Off the record.)
  10                         REPORTER:       Yeah.       The time was 12:45
  11       p.m. we went off the record.             It is now 12:47 p.m., we
  12       are back on the record.
  13       BY MR. KUSHMAKOV:
  14              Q    Mr. Handville, have you seen this document
  15       before?
  16              A    I believe I have.
  17              Q    For the record, this document has been
  18       marked as plaintiff's Exhibit 1 for identification.
  19       Mr. Handville, can you please what this document is?
  20              A    It appears to be the summons page of the
  21       foreclosure filed by Central Mortgage against the
  22       borrower, Lisa Abbott.
  23              Q    I'm going to scroll down to the next page.
  24       And I'll represent to you that this is a 21-page
  25       document that includes the summons, the complaint, as

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 38 of 106 PageID #: 156



                                                                          Page 38

    1                                        H. HANDVILLE
    2      well as some other exhibits.                   I'll give you a moment
    3      to look through it.             Please just direct me if you want
    4      me to go up a page or go down a page.
    5              A      Next page.         Next.      All right.     Hold on.
    6      Next.       Next.     Okay.     Yeah, I have seen this.
    7              Q      Should I keep going or have you seen enough?
    8              A      I have seen enough for now.
    9              Q      Okay.     Can you describe the loan that --
  10       withdrawn.          Can you describe what this document this?
  11                              MR. YOHAY:         Objection.      You can answer.
  12               A      It's the foreclosure complaint.
  13               Q      And does it refer to a specific loan or
  14       loans?
  15               A      Yes, it refers to the Lisa Abbott loan as
  16       well as the prior loans.
  17               Q      How many loans in total does it refer to?
  18               A      I believe there were three.
  19               Q      And the foreclosure action was commenced on
  20       all three or no?
  21                              MR. YOHAY:         Objection.      You can answer.
  22               A      The foreclosure action was commenced on the
  23       $645,000 mortgage, to my knowledge.
  24               Q      To your knowledge, is that a consolidated
  25       mortgage?

                                         Veritext Legal Solutions
        212-267-6868                       www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 39 of 106 PageID #: 157



                                                                    Page 39

    1                                    H. HANDVILLE
    2              A      Yes.
    3              Q      And do you know whose decision it was to
    4      start this action?
    5              A      Not specifically.
    6              Q      Do you know who would know?
    7              A      Somebody at Central Mortgage would know.
    8              Q      Was Central Mortgage always the servicer for
    9      this consolidated loan?
  10               A      No, they were succeeded by Saxon Mortgage, I
  11       believe, in 2008.       And then Ocwen Loan Servicing is in
  12       2012.       And PHH in, I believe, June of 2019.
  13               Q      When Ocwen became the servicer in 2012, did
  14       it have a servicing agreement in place with US Bank
  15       Trust?
  16               A      We had -- let's see, what did we have in
  17       2012?       I don't recall.     I think there would have been
  18       a servicing transfer agreement between Saxon and Ocwen
  19       that would speak to that.           I think it would have been
  20       dated around the beginning of April 2012.
  21               Q      And would there be a similar agreement
  22       between Saxon and Central Mortgage Company?
  23               A      I wouldn't know.
  24               Q      Have you seen any servicing agreements
  25       between Ocwen and US Bank Trust?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 40 of 106 PageID #: 158



                                                                    Page 40

    1                                  H. HANDVILLE
    2             A      I think we provided a Power of Attorney from
    3      2019 -- might have had one earlier than that, but I
    4      think that was the most recent one.
    5             Q      The servicer and a trust, they more or less
    6      work hand-in-hand; correct?
    7                         MR. YOHAY:       Objection.      You can answer.
    8             A      To some degree, I suppose.           Mostly, it's
    9      reporting to them from the servicer's side.
  10              Q      But they ultimately have the same goals;
  11       right?
  12                          MR. YOHAY:       Objection.      You can answer.
  13              A      Well, we have a fiduciary responsibility to
  14       the trust.      The trustee has a fiduciary responsibility
  15       to the trust and to the certificate holders of the
  16       trust.      But I think our goals are aligned as far as
  17       minimizing defaults and trying to keep as many loans
  18       working in a positive manner as we can.
  19              Q      When Ocwen became the servicer in 2012 for
  20       this consolidated loan, did it continue to pursue the
  21       2007 foreclosure action?
  22                          MR. YOHAY:       Objection.      You can answer.
  23              A      To my knowledge, they did continue that,
  24       yes.
  25              Q      And Ocwen would prepare monthly reports to

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 41 of 106 PageID #: 159



                                                                      Page 41

    1                                  H. HANDVILLE
    2      US Bank Trust; correct?
    3             A    Correct.
    4             Q    Have you seen any of these reports?
    5             A    No.
    6             Q    Do you know if they exist?
    7             A    We're required to provide monthly reports.
    8      I can only assume that they exist.                 I have not
    9      visually seen them.
  10              Q    As a loan analyst, do you don't provide or
  11       prepare these reports; correct?
  12              A    No, I don't.
  13              Q    So who provides and prepares these reports?
  14              A    Largely, our counsel does.               And they send
  15       them to us and then we parse them into our reports.
  16              Q     When you say, "us," do you mean to Ocwen or
  17       do you mean to the loan analysts?
  18              A    I mean to the servicer.
  19              Q    The servicer.
  20              A    Yeah.
  21              Q    So who of the servicer receives it?
  22                           MR. YOHAY:      Objection.
  23              A    I'm not sure I understand the question.
  24                           MR. YOHAY:      Eddie, I was going to ask
  25       you to repeat, as well.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                      516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 42 of 106 PageID #: 160



                                                                    Page 42

    1                                  H. HANDVILLE
    2                        MR. KUSHMAKOV:          Okay.
    3                        MR. YOHAY:        Thank you.
    4      BY MR. KUSHMAKOV:
    5             Q    Mr. Handville, you testified that these
    6      reports would be sent to the servicer; correct?
    7                        MR. YOHAY:        Objection.
    8             A    When the attorneys are doing them, yes.
    9             Q    And if the attorneys are not involved, the
  10       servicer would create these reports on its own;
  11       correct?
  12              A    Correct.
  13              Q    Now in this case, by "this case," I'm
  14       referring to the 2007 foreclosure action, Ocwen
  15       prepared reports to your knowledge; correct?
  16              A    To my knowledge, yes.
  17              Q    Who, at Ocwen, would prepare these reports?
  18              A    I don't know specifically, but we do have an
  19       investor reporting department.              So I'm thinking that
  20       they would be involved.
  21              Q    As a loan servicer, do you interact with the
  22       investor reporting department?
  23              A    I don't personally, but our loan servicing
  24       area has departments that interact with the investors.
  25              Q    Do you know who the supervisor is of the

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 43 of 106 PageID #: 161



                                                                    Page 43

    1                                  H. HANDVILLE
    2      loan servicing department -- withdrawn.             Do you know
    3      who the supervisor is of the investor reporting
    4      department?
    5             A    No.
    6             Q    Do you know who would know?
    7             A    Well, I guess Robert Fisher would know.
    8             Q    How do you spell Robert Fisher's last name?
    9             A    F-I-S-H-E-R.
  10              Q    And what is Robert Fisher's title?
  11              A    I believe he is the foreclosure manager.
  12              Q    Are you familiar with his duties?
  13              A    No.
  14                         MR. KUSHMAKOV:          I'd just like to put on
  15       the record that we will require the deposition of
  16       Robert Fisher.     He may have knowledge that is relevant
  17       to plaintiff's action.         And therefore we'll follow up
  18       in writing with a deposition notice for Robert Fisher.
  19       Of course, defense counsel will respond.
  20                         MR. YOHAY:        We'll take it under
  21       advisement.
  22       BY MR. KUSHMAKOV:
  23              Q    Do you know who would have seen these
  24       monthly reports at Ocwen?
  25              A    No.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 44 of 106 PageID #: 162



                                                                    Page 44

    1                                  H. HANDVILLE
    2              Q   And as a loan analyst, you compile these
    3      reports, correct?
    4                         MR. YOHAY:       Objection.     You can answer.
    5              A   What was that question again?
    6              Q   Withdrawn.      At the time Ocwen became the
    7      servicer of this consolidated loan, who owned the
    8      note?
    9              A   The trust.
  10               Q   And when you say, "the trust," you mean US
  11       Bank trust; correct?
  12               A   Yes.
  13               Q   At the time Ocwen became the servicer, where
  14       was the note physically located?
  15               A   I don't know.
  16               Q   Who would know?
  17               A   Well, I could tell you if I looked at the
  18       comments.    The real servicing comments would have
  19       indication as to requests for the documents.
  20               Q   Would you like to take a look at those
  21       comments now?
  22               A   If you want me to.
  23               Q   Please do.
  24               A   Do you have them?          Are you going to put them
  25       on the screen?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 45 of 106 PageID #: 163



                                                                     Page 45

    1                                  H. HANDVILLE
    2             Q    I don't believe I have them.              Let me just
    3      double check that.
    4                         MR. YOHAY:       Ed, by counsel -- are we
    5      off the record?
    6                         REPORTER:      Yeah.       Yeah.   We're off.
    7                         (Off the record.)
    8                         REPORTER:      The time is 1:02 p.m., we
    9      went off the record.        It is now 1:06 p.m., we are now
  10       back on the record.
  11       BY MR. KUSHMAKOV:
  12              Q    What I have on the screen right now is --
  13                          MR. KUSHMAKOV:         Well, it should be
  14       marked as Plaintiff's Exhibit 2 for identification.
  15                          (Exhibit 2 was marked for
  16                          identification.)
  17       BY MR. KUSHMAKOV:
  18              Q    Plaintiff's Exhibit 2 contains defendant's
  19       responses to plaintiff's first request for production
  20       of documents.      This is a 245-page document that would
  21       be dated June 18th, 2021.           Mr. Handville, I ask you to
  22       take a look at pages that are bate stamped USB407,
  23       408, and 409.
  24                   Do you see these pages?
  25              A    Yes.    Could you scroll down a little bit?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 46 of 106 PageID #: 164



                                                                    Page 46

    1                                   H. HANDVILLE
    2      Oh that's the end?        Okay.
    3              Q    Yeah.     One moment.        I think I have the wrong
    4      one up.     Let me pause for just a second.           It's the
    5      right document, just the wrong window.              One moment.
    6                   Okay.     I think that's that.
    7              A    So to answer your question, US Bank was in
    8      possession of the trust -- was in possession of the
    9      original note when the loan boarded with Ocwen.
  10               Q    You're basing it on plaintiff's Exhibit 2,
  11       bate stamped USB407 through 409; correct?
  12               A    Yes.
  13               Q    At the time Ocwen became the servicer of
  14       this loan, did Ocwen's loss mitigation division
  15       communicate with the borrower on this consolidated
  16       loan?
  17               A    Yes.
  18               Q    How so?
  19               A    They sent out correspondence; they made
  20       phone calls; they made contact with the borrower and
  21       discussed alternatives with her.
  22               Q    Do you know who made those phone calls?
  23               A    Not off the top of my head.
  24               Q    Do you know who would know?
  25               A    Could refer to the comments.           There may be

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 47 of 106 PageID #: 165



                                                                    Page 47

    1                                  H. HANDVILLE
    2      information in there as to the caller and the
    3      information.     No one's going to know off the top of
    4      their head without referring to the comments, so.
    5             Q    Of course.      When Ocwen becomes a servicer on
    6      a loan, does it have a certain procedure that it
    7      follows upon receiving the file?
    8                          MR. YOHAY:      Objection.     You can answer.
    9             A    I'm not sure what you mean by procedure.
  10       Could you be more specific what you're asking?
  11              Q    Sure.     So when Ocwen receives -- withdrawn.
  12       When Ocwen becomes the servicer on a loan, what is the
  13       first step that it takes, if any?
  14              A    Ocwen will notify the borrowers of the
  15       service transfer.       The prior servicer should have as
  16       well, ahead of time.        So Ocwen will send out,
  17       generally, a welcome letter.
  18                   It will also try to make contact, certainly,
  19       on loans that are in default.             They reach out to the
  20       borrowers immediately.         They send them their notices.
  21                   They send them -- during the servicing --
  22       the escrow analysis letters or any loan related
  23       information such as a -- you know, a 1098 form or
  24       things like that.       And then they verify that taxes and
  25       insurance are paid or are being paid or need to be

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 48 of 106 PageID #: 166



                                                                    Page 48

    1                                  H. HANDVILLE
    2      paid, as the case may be.           So they'll audit those
    3      items.
    4                   They try to reach out -- if there's no
    5      evidence of insurance -- to the borrower get evidence
    6      if they have hazard or flood or whatever the case may
    7      be.     They double check the taxes and pay them if they
    8      need to be.     They will send out notices to the
    9      borrower if we don't receive evidence of insurance
  10       that they're going to force place coverage.                  And then
  11       after several notices, they send them a copy of the
  12       policy that they bought and charged to the escrow
  13       account.     Other than that, they continue with loss
  14       mitigation efforts until such time as there's no
  15       reason to continue them.
  16               Q    And when they determine there's no reason to
  17       continue with loss mitigation efforts, what do they do
  18       next?
  19               A    Just continue with foreclosure.
  20               Q    Now for the sake of clarity, I'm just trying
  21       to understand, would loss mitigation efforts run
  22       parallel to a foreclosure action?
  23               MR. YOHAY:   Objection.        You can answer.
  24               A    They run parallel in the fact that they're
  25       occurring in the same timeline.               I mean, loss

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 49 of 106 PageID #: 167



                                                                    Page 49

    1                                  H. HANDVILLE
    2      mitigation can start before foreclosure if the
    3      borrower responds and we can work something out to
    4      that -- you know, to avoid a foreclosure.              But once
    5      it's in foreclosure, loss mitigation continues.
    6                  If the borrower expresses an interest, we
    7      assist them with getting a request for mortgage
    8      assistance completed.        So that they can apply and give
    9      us an idea of what their financial situations are; the
  10       reason for the default; give us an idea of what their
  11       capabilities are.      And depending on what they're
  12       looking for, address it accordingly.
  13              If the borrower does submit a completed -- we'll
  14       call it RMA, request for mortgage assistance -- then,
  15       at that point in time, once a completed package is
  16       deemed received, then they will put foreclosure
  17       activity on hold while they process it.
  18              Q    Mm-hm.
  19              A    At some point in time, they decision it.
  20       Assuming the decision is a positive one, they give
  21       them a period of time to execute, let's say a
  22       modification agreement, as an example.             And make the
  23       initial payment in certified funds, or whatever the
  24       agreement calls for.
  25                   If the borrower does not execute it, at a

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 50 of 106 PageID #: 168



                                                                     Page 50

    1                                  H. HANDVILLE
    2      certain point in time shortly after it's been sent
    3      out, it's deemed to be rejected by the borrower.                And
    4      then there's a 30-day hold period for a modification
    5      appeal, if they are denied the mod.                And then upon the
    6      expiration of that 30-day appeal, if the borrower
    7      doesn't appeal it, then they just pick up and resume
    8      foreclosure where they left off.
    9                     So there's no dual tracking or anything like
  10       that.       They just happen to coincide in the same exact
  11       timeframe.       Because once a loan's in default that's
  12       when you do loss mit., largely.
  13               Q      You said, "continue with foreclosure," a few
  14       times in the course of this deposition.                When you say,
  15       "continue with foreclosure," do you mean continue with
  16       the foreclosure action that's already filed or
  17       something else?
  18               A      In -- in this case, that's what I mean.
  19       They're not stopping the foreclosure completely or
  20       dismissing it completely at that point in time.                They
  21       just put everything on hold.             You know --
  22               Q      So they don't take proactive steps to
  23       continue litigating an already pending foreclosure
  24       action if loss mitigation is having, you know, some
  25       discussions with the borrower.              Is that right?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 51 of 106 PageID #: 169



                                                                    Page 51

    1                                  H. HANDVILLE
    2              A   If the borrower has sent in a -- what's
    3      considered a completed package, then all action is on
    4      hold.
    5              Q   Now in relation to this cause, the
    6      consolidated loan that was the subject of the 2007
    7      foreclosure action, can you describe the loss
    8      mitigation efforts that were taken?
    9              A   Well, I do recall seeing several
  10       communications to the borrower.               I noticed them in the
  11       comments as well.      Largely, what I took from reading
  12       the notes and loss mitigation offers that were made,
  13       is that the borrower really couldn't do anything
  14       because she didn't have title to the property anymore
  15       and didn't live in it.         So it didn't seem to her to
  16       make a whole lot of sense to enter into a modification
  17       on a loan that she doesn't control the asset or, you
  18       know, own it.
  19               Q   Do you recall the date that you read or
  20       learned -- withdrawn.        Is there a specific record that
  21       tells you this?
  22               A   Between our imaged documents and the
  23       comments, it kind of paints a picture of the loss
  24       mitigation efforts.
  25               Q   Were any reports generated in response to

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 52 of 106 PageID #: 170



                                                                    Page 52

    1                                  H. HANDVILLE
    2      these loss mitigation efforts?
    3             A      I'm --
    4                         MR. YOHAY:       Note my objection.      I'm
    5      sorry.      You can continue.
    6             A      I'm not aware of any type of reports in
    7      relation to loss mitigation efforts.
    8             Q      Are reports generally generated in response
    9      to loss mitigation efforts?
  10              A      I'm not aware if they are.
  11              Q      Are records kept summarizing or detailing or
  12       memorializing loss mitigation efforts?
  13              A      Well, the comment log and the correspondence
  14       would be memorializations of those efforts.
  15              Q      Anything else?
  16              A      That's the only thing that comes to mind.
  17              Q      At the time Ocwen became the servicer for
  18       this loan, did it have communications pertaining to
  19       this loan with US Bank Trust?
  20              A      Would do you mean by "communications"?
  21              Q      Emails, reports, phone calls, anything of
  22       the sort, pertaining to this loan.
  23              A      There would have been, like I said, the
  24       monthly default reports.          Outside of that, I can't
  25       think of anything off the top of my head.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 53 of 106 PageID #: 171



                                                                    Page 53

    1                                   H. HANDVILLE
    2             Q      Other than the investor reporting
    3      department, would anyone else communicate with US Bank
    4      Trust?
    5             A      I can't think of anybody else that would be
    6      communicating with them.           I suppose it's possible, but
    7      I can't think of anybody off the top of my head.
    8             Q      Do you know who would know?
    9             A      Somebody at the trust would know.
  10              Q      Who at the trust?
  11              A      I don't know.      I don't know anybody at the
  12       trust.      I guess I should correct that and say the
  13       trustee.
  14              Q      And when you say trust or trustee, you're
  15       referring to US Bank Trust?
  16              A      Correct.
  17              Q      The owner of the note.
  18              A      Correct.
  19              Q      Got it.
  20                          MR. KUSHMAKOV:          Can we take about five
  21       minutes?      I need to rest my eyes and ...
  22                          REPORTER:       Sure.
  23                          MR. YOHAY:        Sure.
  24                          REPORTER:       The time is 1:23 p.m., we
  25       are now off the record.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 54 of 106 PageID #: 172



                                                                    Page 54

    1                                  H. HANDVILLE
    2                          (Off the record.)
    3                          REPORTER:     The time was 1:23 p.m. we
    4      were off the record.        At 1:35 p.m., we are now back on
    5      the record.
    6      BY MR. KUSHMAKOV:
    7             Q     When Ocwen began servicing the note in --
    8      withdrawn.     When Ocwen began servicing the loan in
    9      2012, did it also maintain the 2007 foreclosure
  10       action?
  11                           MR. YOHAY:      Objection.     You can answer.
  12              A     Yes.
  13              Q     Was Central Mortgage Company still involved
  14       in the 2007 foreclosure action after Ocwen began
  15       servicing?
  16              A     No.
  17              Q     Mr. Handville, earlier you testified that
  18       you had questions for Central Mortgage Company.                 Can
  19       you elaborate what you meant by that.
  20                           MR. YOHAY:      Objection.     Asked and
  21       answered.     But you can answer.
  22              A      Well, I questioned why they didn't follow
  23       the terms of the Pooling and Servicing Agreement.                  And
  24       have the loan assigned to the trust and foreclose in
  25       the trust's name like they were supposed to.              I

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 55 of 106 PageID #: 173



                                                                    Page 55

    1                                  H. HANDVILLE
    2      questioned why they filed assignment of mortgages
    3      after the foreclosure complaint was filed with
    4      effective dates going back to originations, or
    5      thereabouts.
    6                  So I had some question as to why a servicer
    7      would take that type of an approach in a foreclosure
    8      for a -- a loan that's in a securitized trust.               They
    9      didn't have the right to do it.               The trust should have
  10       been the foreclosing party.
  11                         MR. KUSHMAKOV:          Off the record briefly.
  12                         (Off the record.)
  13                         REPORTER:       The time was 1:38 p.m., we
  14       went off the record.        At 1:41 p.m. we are back on the
  15       record.
  16       BY MR. KUSHMAKOV:
  17              Q    Mr. Handville, you mentioned assigning the
  18       loan to the trust and then commencing the action
  19       earlier for a Pooling and Servicing Agreement.               Do you
  20       mean assigning the loan to LaSalle, US Bank, or
  21       someone else?
  22                         MR. YOHAY:        Objection.      You can answer.
  23              A    It would be assigning the mortgage to the
  24       trust, is what I was referring to.
  25              Q    Oh, I apologize.         I didn't...

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 56 of 106 PageID #: 174



                                                                     Page 56

    1                                  H. HANDVILLE
    2             A     So at the time Central was involved, it
    3      would have been -- should have been assigned to the
    4      LaSalle as trustee for the trust.
    5             Q     When US Bank Trust -- withdrawn.             When was
    6      this discovered?
    7                         MR. YOHAY:       Objection.       When was what
    8      discovered?
    9      BY MR. KUSHMAKOV
  10              Q     When was it discovered that Central Mortgage
  11       allegedly did not abide by the Pooling and Servicing
  12       Agreement?
  13              A     I don't know.      That's a conclusion that I
  14       came to.
  15              Q     When did you come to that conclusion?
  16              A     This week in looking at the business
  17       records.
  18              Q     Which records did you look at?
  19              A     Pooling and Servicing Agreement, Foreclosure
  20       complaint.
  21              Q     Other than your attorney, have you spoken
  22       with anyone about this conclusion that you came to?
  23              A     No.
  24              Q     Mr. Handville, if I could direct your
  25       attention to Plaintiff's Exhibit 2.                It's marked for

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 57 of 106 PageID #: 175



                                                                     Page 57

    1                                   H. HANDVILLE
    2      identification.        Specifically, two pages bate stamped
    3      as USB450 and 451.        I ask that you take a moment to
    4      look at these two pages.
    5              A    I have seen these.
    6              Q    Now you just said that you have seen these.
    7      After looking at these two pages, can you tell us
    8      where you have seen these?
    9              A    I think they might be part of our document
  10       production.     Isn't the first time I have seen them.
  11                            MR. YOHAY:      Mr. Court Reporter, can you
  12       read back the last question and answer?                I think my
  13       audio cut out --
  14                            REPORTER:     Sure.
  15                            MR. YOHAY:      -- so I wasn't able to hear
  16       it.     Yeah, thank you.
  17                            (The reporter replayed the record as
  18                            requested.)
  19                            MR. YOHAY:      Please proceed.
  20       BY MR. KUSHMAKOV:
  21               Q    Okay.     When is the first time you have seen
  22       them?
  23               A    July 22nd, I believe.             No, let's see.     No, I
  24       think it was in June.         Might have been part of the
  25       exhibits for the June response to interrogatories.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 58 of 106 PageID #: 176



                                                                    Page 58

    1                                  H. HANDVILLE
    2             Q    Okay.     Can you tell us what this document
    3      is?
    4             A    It is the -- it says that, basically, they
    5      are seeking to discontinue the foreclosure action and
    6      vacate the notice of pendency canceling it.
    7             Q    And do you know why this decision was
    8      reached?
    9                          MR. YOHAY:      Objection.     You can answer.
  10              A    I do not.
  11              Q    Do you know who would know?
  12              A    Probably Clarfield and Okon.
  13              Q    The attorneys?
  14              A    Yes.
  15              Q    Do you know who at Ocwen would know?
  16              A    Not off the top of my head.
  17              Q    Was Ocwen involved in this decision?
  18              A    Oh, yes.
  19              Q    Who at Ocwen was involved in this decision?
  20              A    Would be somebody in our foreclosure group.
  21              Q    Earlier you mentioned that the gentleman by
  22       the name of Robert Fisher was the foreclosure manager.
  23       Is he in the foreclosure group?
  24                           MR. YOHAY:      Objection.     You can answer.
  25              A    He -- he manages the -- the group.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 59 of 106 PageID #: 177



                                                                      Page 59

    1                                    H. HANDVILLE
    2              Q     Okay.     So Robert Fisher would know why a
    3      decision was made to discontinue the 2007 foreclosure
    4      action; right.
    5                            MR. YOHAY:      Objection.      You can answer.
    6              A     I don't know what he would know.             He would
    7      be looking at generally the same records I would be
    8      looking at.      Ideally, there would have been some sort
    9      of communications between foreclosure counsel and
  10       Ocwen.      So perhaps there's an email somewhere that
  11       speak to it that, obviously, I don't have access to at
  12       the moment.
  13               Q     So it would make sense to speak to someone
  14       from the foreclosure group to figure this out; right?
  15                             MR. YOHAY:      Objection.      You can answer.
  16               A     Possibly the foreclosure group or maybe even
  17       our IT group to see about retrieving emails or
  18       something.      See if there's any records on their end.
  19                             MR. KUSHMAKOV:        I'm going to take a few
  20       minutes just to review my notes.                 Can we take about
  21       ten?
  22                             REPORTER:     Sure.
  23                             MR. KUHSMAKOV:        See if there's anything
  24       left.
  25                             REPORTER:     Sure.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 60 of 106 PageID #: 178



                                                                    Page 60

    1                                  H. HANDVILLE
    2                        MR. YOHAY:        Sure.
    3                        MR. KUSHMAKOV:          Thank you.
    4                        MR. YOHAY:        Thanks Ed.
    5                        REPORTER:       And 1:52 p.m., we are off
    6      the record.
    7                        (Off the record.)
    8                        REPORTER:       Ready when you are.
    9      BY MR. KUSHMAKOV:
  10              Q    Mr. Handville at the time in 2007
  11       foreclosure action was commenced, who was the holder
  12       of the mortgage?
  13              A    The trust.
  14              Q    And at the time the 2007 foreclosure action
  15       was commenced, was Central Mortgage Company the
  16       custodian of the note?
  17              A    No.
  18                         MR. YOHAY:        Objection you could answer.
  19       BY MR. KUSHMAKOV:
  20              Q    Who was?
  21              A    LaSalle.
  22              Q    And how do you know?
  23              A    It's there stated as such in the pooling and
  24       servicing agreement.
  25              Q    And what page of the client servicing

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 61 of 106 PageID #: 179



                                                                    Page 61

    1                                  H. HANDVILLE
    2      agreement is that stated?
    3             A     I'd have to pour through it to find it.
    4             Q     No problem.     I can pull it up.       It's marked
    5      as Exhibit 3.     I think right David?
    6                        MR. YOHAY:        I don't know if you marked
    7      Exhibit 3.
    8                        MR. KUSHMAKOV:          This your rule 26 --
    9                        MR. YOHAY:        Has that been marked?       Or
  10       are you going to mark it.
  11                         MR. KUSHMAKOV:          No, I'm going to mark
  12       it.
  13                         MR. YOHAY:        Okay sure.
  14                         MR. KUSHMAKOV:          I don't think I've
  15       emailed this this, so it's not going to be in your
  16       email.
  17                         MR. YOHAY:        I have it.
  18                         MR. KUSHMAKOV:          Okay.
  19                         MR. YOHAY:        I have a copy yeah.
  20       BY MR. KUSHMAKOV:
  21              Q     I've just got to screen share.          Mr.
  22       Handville the document that you currently have in
  23       front of you is marked as Plaintiff's Exhibit 3 for
  24       identification.      It is a 264 page document which is
  25       part of U.S. Bank Trust's Rule 26(a)(1) Initial

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 62 of 106 PageID #: 180



                                                                     Page 62

    1                                     H. HANDVILLE
    2      Disclosures document as a whole is dated January 13,
    3      2021.       I would like to direct your attention to the
    4      page that is Bates stamped as USB 46, if you please
    5      take a moment to look at it.                Do you see the document
    6      in front of you?
    7                             (Plaintiff's Exhibit 3 was marked for
    8                             identification.)
    9              A      I do.
  10               Q      Okay.     Earlier you mentioned pooling and
  11       servicing agreement.           Is that what this document is?
  12               A      Yes.
  13               Q      And is it maintained by Ocwen?
  14               A      I know it's maintained by the trust, but
  15       Ocwen has a copy of it, so I guess if we have a copy
  16       of it we maintain it.
  17               Q      And have you seen this document before?
  18               A      I have.
  19               Q      When have you seen it?
  20               A      I saw it in June, and I saw it on the 22nd
  21       of July.
  22               Q      Now earlier you testified that there are
  23       certain clauses in here that Central Mortgage Company
  24       allegedly did not adhere to.                By scrolling through the
  25       table of contents will that help you identify where

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 63 of 106 PageID #: 181



                                                                       Page 63

    1                                   H. HANDVILLE
    2      those clauses are?
    3             A     No.     Those clauses -- let me address the
    4      question you posed earlier about custodian.
    5             Q     Sure.
    6             A     On USB 77 it designates the custodian as
    7      LaSalle Bank National Association.                  So, one, two,
    8      third from the bottom of page 26 or USB 77.                  There you
    9      go.    Regarding your last question I believe USB 110
  10       and 111, or 59 and 60 of the actual document itself.
  11              Q     Mr. Handville you have a copy of this
  12       document in front of you, correct?                  I'm assuming
  13       that's what you referred?
  14              A     Yes.
  15              Q     Okay.     So I'll stop.         So let's, I'm sorry.
  16              A     So on the top of page 59 with respect to
  17       each mortgage loan, the original mortgage note
  18       endorsed without recourse and proper form to the
  19       lender, to the order of LaSalle Bank National
  20       Association, and it stipulates the name of the trust,
  21       or in blank with all necessary intervening
  22       endorsements.
  23                    And then down, let's see here, the bottom of
  24       page 60 speaks to the MERS loans, and recording them
  25       with MERS.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 64 of 106 PageID #: 182



                                                                    Page 64

    1                                  H. HANDVILLE
    2             Q     Okay.   So let's see if we can take this one
    3      at a time.     If we can jump back to USB 777, I believe
    4      page 29.
    5             A     77?
    6             Q     I'm sorry page 26 if you would, yes 77.
    7      Let's see if we can unpack the section that says
    8      custodian.     If you don't mind sharing that into the
    9      record.
  10              A     "Custodian.     Person who is at anytime
  11       appointed by the depositor as custodian of the
  12       mortgage documents and the trustee mortgage files.
  13       The initial custodian is LaSalle Bank National
  14       Association."
  15              Q     What is the meaning of an initial custodian?
  16              A     It means he was the custodian at the time
  17       the trust was set up.
  18              Q     And who was the depositor?
  19              A     Bear with me.      Morgan Stanley Capital One
  20       Inc.
  21              Q     What is your understanding of the
  22       relationship between a depositor and a custodian?
  23              A     I'm not sure that there is a relationship
  24       between a depositor and a custodian other than the
  25       depositor provides all the documents necessary to be

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 65 of 106 PageID #: 183



                                                                       Page 65

    1                                    H. HANDVILLE
    2      submitted to the trust.           The custodian is where those
    3      documents are housed on behalf of the trust.
    4              Q      On behalf of the trust you said?
    5              A      Correct.
    6              Q      Is it accurate that a custodian can also
    7      appoint a depositor?          I'm sorry withdrawn.          Is it
    8      accurate that a depositor could appoint the custodian?
    9              A      I don't know.
  10               Q      I'm going to ask you to read the first
  11       sentence of the custodian section to yourself one more
  12       time.       What is your understanding of that sentence?
  13                           MR. YOHAY:        Objection.
  14                           THE WITNESS:         Are you talking about USB
  15       77?
  16       BY MR. KUSHMAKOV:
  17               Q      Correct.
  18               A      What is my understanding?             My understanding
  19       is that LaSalle was designated as a custodian.
  20       LaSalle National Bank was designated as a custodian
  21       for the trust at its inception.
  22               Q      And who designated LaSalle as the custodian?
  23               A      I don't know.
  24               Q      If you go down to the bottom of page 26 of
  25       USB 77, there's something called a cut-off date.                    Do

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 66 of 106 PageID #: 184



                                                                       Page 66

    1                                  H. HANDVILLE
    2      you know what that is?
    3                          MR. YOHAY:      Objection.         You can answer.
    4                          THE WITNESS:       That's the date of the
    5      pool.       That's the date the trust was created.
    6      BY MR. KUSHMAKOV:
    7              Q      Do you review and analyze pooling and
    8      servicing agreements as part of your daily duties?
    9              A      I review them.
  10               Q      Do you interpret pooling and servicing
  11       agreements?
  12               A      As best I can sometimes, sure.
  13               Q      And is your interpretation of pooling and
  14       servicing agreements final, or can your interpretation
  15       be overruled by someone else?
  16                           MR. YOHAY:      Objection, you can answer.
  17                           THE WITNESS:       Oh my interpretation
  18       there's nothing binding about it.                  It's just what I
  19       take from reading the documents and trying to
  20       extrapolate a little bit of logic from them.
  21       BY MR. KUSHMAKOV:
  22               Q      If I could just ask you to read just the
  23       first sentence of the custodian section into the
  24       record.
  25               A      On USB 77?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 67 of 106 PageID #: 185



                                                                    Page 67

    1                                  H. HANDVILLE
    2             Q    Correct.
    3             A    The same one I've read three times now?
    4      "Custodian.    Person who is at any time appointed by
    5      the depositor as the custodian of the mortgage
    6      documents and the trustee mortgage files.              The initial
    7      custodian is LaSalle Bank National Association."
    8             Q    To clarify, I only asked you the first
    9      sentence, but that's fine.           I don't believe you've
  10       answered my question earlier, so I will pose it again.
  11       What is your understanding of the meaning of the first
  12       sentence of the custodian section on USB 77?
  13                         MR. YOHAY:        Objection asked and
  14       answered, but you can answer again.
  15                         MR. KUSHMAKOV:          His answer was not
  16       responsive, but.
  17                         MR. YOHAY:        That's your interpretation,
  18       but he can answer.
  19                         MR. KUSHMAKOV:          He didn't speak about
  20       the second sentence, so that's fine.
  21                         THE WITNESS:         Well in reading this it
  22       does appear that it says a person who is at anytime
  23       appointed by the depositor as a custodian of the
  24       mortgage documents and the trustee mortgage files.
  25       This indicates that the depositor gets to appoint the

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 68 of 106 PageID #: 186



                                                                    Page 68

    1                                  H. HANDVILLE
    2      custodian.
    3      BY MR. KUSHMAKOV:
    4              Q    Are you aware of another custodian being
    5      appointed?
    6              A    I believe U.S. Bank is the custodian at this
    7      time.
    8              Q    How was U.S. Bank appointed as the
    9      custodian?
  10               A    They took over.        They became the successor
  11       trustee on this trust.
  12               Q    Is there a pooling and servicing agreement
  13       indicating such?
  14               A    There is likely some sort of documents that
  15       memorialize the changing of the guard so to speak.                 I
  16       have not reviewed those, but usually there's one or
  17       more documents that memorialize a change.              Sometimes
  18       it's an assignment or a release related type document.
  19       It depends on the trust and the wording of the
  20       specific changes, but yeah, I'm sure we have something
  21       that speaks to that.
  22               Q    Do you know who would know for sure?
  23               A    Not off the top of my head.           I'd go in and
  24       look in the file.      Just like anybody else that you
  25       could ask that question to would do, and see if we can

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 69 of 106 PageID #: 187



                                                                      Page 69

    1                                  H. HANDVILLE
    2      find it.
    3             Q    Do you know who's responsible for
    4      maintaining the files of let's call them custodial
    5      appointments?
    6             A    Yeah, we have somebody in our legal
    7      department that has been tasked over the years with
    8      maintaining them and making sure that we have accurate
    9      copies and what not.        I don't know that she's charged
  10       with that or not, but she's the person that we go to
  11       sometimes to ask for these things.                 Her name is Jolene
  12       Stratton.
  13              Q    Can you spell her name please?
  14              A    S-T-R-A-T-T-O-N.         But we have a SharePoint
  15       drive where many of us can access those type of
  16       business records.       I can access them.
  17              Q    Sure.     But you can't necessarily interpret
  18       them, is that right?
  19              A    Oh I do the best I can.
  20                           MR. YOHAY:      Objection.
  21       BY MR. KUSHMAKOV:
  22              Q    Now a loan add on typically would not work
  23       with pooling and servicing agreements, correct?
  24                           MR. YOHAY:      Objection.        You can answer.
  25                           THE WITNESS:       Um, we would occasionally

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                    516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 70 of 106 PageID #: 188



                                                                     Page 70

    1                                  H. HANDVILLE
    2      when I was in that department, we would occasionally.
    3      BY MR. KUSHMAKOV:
    4             Q     And what would be the extent of your work
    5      with these such documents?
    6             A     Proving standing.
    7             Q     Sorry can you repeat that?
    8             A     Providing standing.
    9             Q     Providing standing.
  10              A     In a foreclosure action.
  11              Q     Is Miss Stratton an attorney within the
  12       legal department, or someone else?
  13              A     No.   She's not an attorney.
  14              Q     What's her title?
  15              A     Oh I don't know.        I'd have to look it up.
  16              Q     Referring back to USB 77.             Do you know who
  17       would know whether the depositor appointed another
  18       custodian of the note?
  19              A     I haven't seen any documentation indicating
  20       anybody else at that time was appointed as a
  21       custodian.     The pooling and servicing agreement speaks
  22       specifically to the parties and their
  23       responsibilities.
  24              Q     Is a pooling servicing agreement assigned a
  25       servicer?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 71 of 106 PageID #: 189



                                                                     Page 71

    1                                    H. HANDVILLE
    2             A      Yeah.     Usually they do at least initially.
    3             Q      What do you mean by initially?
    4             A      Well services change over the course of
    5      time, so there's subsequent services, just like
    6      there's subsequent trustees when those change.                I
    7      don't know if this one specifies or not who services
    8      the loans.
    9             Q      Does this agreement specify who services the
  10       loans?
  11              A      That's what I'm looking at.            I don't think
  12       it does.      I don't remember seeing anything in here
  13       specifying the servicer.            Go ahead and look.
  14       Sometimes there's more than one.
  15              Q      How is the servicer generally appointed?
  16                             MR. YOHAY:      Objection, you can answer.
  17                             THE WITNESS:       They're appointed by the
  18       trust.      I don't know.
  19       BY MR. KUSHMAKOV:
  20              Q      Do you know who would know?
  21              A      The trust.
  22              Q      Do you know how Central Mortgage Company
  23       came to be appointed as a servicer?
  24              A      No I don't.      They're not listed under the
  25       servicer section.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 72 of 106 PageID #: 190



                                                                    Page 72

    1                                   H. HANDVILLE
    2              Q      Do pooling and servicing agreements have
    3      effective dates?
    4              A      They have an opening date and a closing
    5      date.       Effective date would basically be the date of
    6      the trust, which I think in this case was June 1, July
    7      1 of '07.       I'd have to go back and look at the date.
    8      January 1 of '07.        We just looked at it a minute ago.
    9      I forget where it is, the cut-off date.             January 1,
  10       '07.
  11               Q      And that's the date the initial agreement,
  12       this service agreement initially began, correct?
  13                            MR. YOHAY:      Objection, you can answer.
  14                            THE WITNESS:       Correct.
  15       BY MR. KUSHMAKOV:
  16               Q      Are there any signatures on the servicing
  17       agreement?
  18               A      Bear with me I'm scrolling.
  19               Q      Take your time.
  20               A      No.
  21               Q      Do you know whether this servicing agreement
  22       was ever signed?
  23               A      I don't know.
  24               Q      So it's possible that Central Mortgage
  25       company was in fact custodian of the note at the time

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 73 of 106 PageID #: 191



                                                                    Page 73

    1                                  H. HANDVILLE
    2      the 2007 foreclosure action was filed, correct?
    3                        MR. YOHAY:        Objection.
    4                        THE WITNESS:         I don't see how that's
    5      possible.
    6      BY MR. KUSHMAKOV:
    7              Q   Why not?
    8              A   I don't see them listed in the pooling and
    9      service agreement.
  10               Q   The pooling and servicing agreement that
  11       we've been referring to that you testified is
  12       unsigned, and you don't know whether it's actually in
  13       effect?
  14               A   Correct.
  15                         MR. YOHAY:        Objection.
  16       BY MR. KUSHMAKOV:
  17               Q   Do you know when Central Mortgage Company
  18       began the servicer of the mortgage -- withdrawn.                Let
  19       me rephrase that.      When did Central Mortgage Company
  20       become the servicer for the loan that is the subject
  21       of the 2007 foreclosure action?
  22                         MR. YOHAY:        Objection, you can answer.
  23                         THE WITNESS:         I believe it was shortly
  24       after the loan originated, but I don't have a specific
  25       date.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 74 of 106 PageID #: 192



                                                                    Page 74

    1                                   H. HANDVILLE
    2      BY MR. KUSHMAKOV:
    3             Q     And what is your basis for that belief?
    4             A     Well I think I looked at their payment
    5      history.
    6             Q     Have any payments been made on this loan?
    7             A     I didn't look.
    8             Q     Okay.     You don't know.
    9                           MR. YOHAY:      Objection, you can answer.
  10                            THE WITNESS:       Off the top of my head I
  11       don't recall.
  12       BY MR. KUSHMAKOV:
  13              Q     Okay.     What is your basis -- withdrawn.
  14       Earlier you testified that LaSalle was the holder of
  15       the note that is the subject of the 2007 foreclosure
  16       action.     What is your basis for that --
  17              A     The basis for what?           I'm sorry I didn't
  18       catch the last?
  19              Q     For the belief that LaSalle was the holder
  20       of the note from the --
  21                            MR. YOHAY:      Objection.     Ed can you just
  22       start over with whatever you're trying to ask because
  23       I think it got kind of muddled, so it might be easier.
  24                            MR. KUSHMAKOV:        Yeah sorry, my eyes
  25       are.

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 75 of 106 PageID #: 193



                                                                    Page 75

    1                                  H. HANDVILLE
    2                        MR. YOHAY:        I know, but if you could
    3      just restart with a clear question that would be
    4      appreciated.
    5                        MR. KUSHMAKOV:          Yeah, yeah, yes.
    6                        MR. YOHAY:        Thank you.
    7      BY MR. KUSHMAKOV:
    8             Q    What is your basis for the belief that
    9      LaSalle was in physical possession of the note at the
  10       time the 2007 foreclosure action was commenced?
  11                         MR. YOHAY:        Objection, you can answer.
  12                         THE WITNESS:         Well because they were
  13       the designated custodian for the trust at that time.
  14                         MR. KUSHMAKOV:          Can we take five
  15       everybody and then we'll come back to wrap this up.
  16                         MR. YOHAY:        Okay sure.
  17                         MR. KUSHMAKOV:          Thank you.
  18                         REPORTER:       Okay.
  19                         (Off the record.)
  20                         THE WITNESS:         Before we proceed,
  21       addressing the last question you asked me.
  22                         MR. KUSHMAKOV:          What was the last
  23       question I asked you?
  24                         THE WITNESS:         Oh you were asking me how
  25       I knew LaSalle was the custodian.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 76 of 106 PageID #: 194



                                                                    Page 76

    1                                  H. HANDVILLE
    2                         MR. KUSHMAKOV:         Sure.
    3                         THE WITNESS:        I think one of the
    4      exhibits that you've marked, I don't know which one,
    5      the black screen, it looked like screen prints.
    6      There's a couple of black screens with some writing on
    7      it that talked about the no possession history.
    8                         It's one of the ones that was
    9      introduced earlier in this depo, and that talks to
  10       when the trust first obtained the note in October of
  11       '06, and LaSalle sending it out, et cetera, et cetera,
  12       so there was all that evidence in the note possession
  13       history screens.
  14       BY MR. KUSHMAKOV:
  15               Q   Are you referring to the green text on black
  16       background to comments, correct?               What we had
  17       mentioned earlier okay?
  18               A   Yes.
  19               Q   Do you know who generated those comments?
  20               A   I'm sorry?
  21               Q   Do you know who generated those comments?
  22               A   No I don't, but I know what department does
  23       that.
  24               Q   What department does that?
  25               A   That's our records services department

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                   516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 77 of 106 PageID #: 195



                                                                       Page 77

    1                                  H. HANDVILLE
    2      tasked with reaching out to the trusts and confirming
    3      the possession history.
    4             Q     Do you know who at the record services
    5      department created that comment?
    6             A     I couldn't tell by looking at that comment.
    7      I could probably tell by looking in the system, but I
    8      couldn't tell you by looking at the comment itself.
    9             Q     Okay.   And do you know what they based that
  10       comment on?
  11              A     What date what?
  12              Q     What they -- withdrawn.               The basis for their
  13       knowledge?
  14              A     They contact the trustee directly, email.
  15              Q     And do you know which trustee they
  16       contacted?
  17              A     It would have been U.S. Bank.
  18              Q     So someone had U.S. Bank would be providing
  19       the information that was in that comment, correct?
  20              A     Correct.
  21              Q     Do you know who at U.S. Bank was providing
  22       the information that was in that comment?
  23              A     No.
  24              Q     Do you know the source of their knowledge
  25       for the information that was in that comment?

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                     516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 78 of 106 PageID #: 196



                                                                    Page 78

    1                                  H. HANDVILLE
    2                        MR. YOHAY:        Objection, you can answer.
    3                        THE WITNESS:         Being the employee of the
    4      trust, no I don't.
    5      BY MR. KUSHMAKOV:
    6             Q     Do you know what documents they had in their
    7      possession to create that comment when I say --
    8      withdrawn.     Let me rephrase that question.           Do you
    9      know what documents the record services department had
  10       in their possession, if any, that they used to
  11       generate that comment?
  12                         MR. YOHAY:        Objection, you can answer.
  13                         THE WITNESS:         The records would have
  14       been received from the trustee.
  15       BY MR. KUSHMAKOV:
  16              Q     And do you know what the contents of those
  17       records were?
  18              A     Just what was reiterated in those comments
  19       that they put in the system.             It's all I'm aware of.
  20              Q     So you never seen any of the documents that
  21       were used to generate those comments, correct?
  22                         MR. YOHAY:        Objection, you can answer.
  23                         THE WITNESS:         There weren't any
  24       documents generated.        That is just a reply that
  25       they're putting in there from the trust.

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 79 of 106 PageID #: 197



                                                                    Page 79

    1                                  H. HANDVILLE
    2      BY MR. KUSHMAKOV:
    3              Q   So the information was obtained via phone
    4      call?
    5              A   Email.
    6              Q   And do you have a copy of that email?
    7              A   I do not.
    8              Q   Have you ever seen that email?
    9              A   I have not.
  10               Q   So you don't know what information was used
  11       to generate that comment?
  12                           MR. YOHAY:      Objection, you can answer.
  13                           THE WITNESS:       If you're talking about
  14       the information the trustee looked at, they have
  15       records.    They have all sort of tracking records, but
  16       I don't know specifically what they would have looked
  17       at.
  18       BY MR. KUSHMAKOV:
  19               Q   And you haven't seen any of those documents
  20       for yourself, correct?
  21                           MR. YOHAY:      Objection, you can answer.
  22                           THE WITNESS:       No.
  23       BY MR. KUSHMAKOV:
  24               Q   Okay.     That just about does it for my
  25       questions today.       Mr. Handville thank you so much for

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 80 of 106 PageID #: 198



                                                                    Page 80

    1                                  H. HANDVILLE
    2      your time.
    3             A     Thank you sir.
    4                        MR. KUSHMAKOV:          Counsel, a few things
    5      before we go.
    6                        MR. YOHAY:        And I will state Eduard
    7      before we go off, once you're done I also have a
    8      statement to make as well, but.
    9                        MR. KUSHMAKOV:          Sure.
  10                         MR. YOHAY:        Yeah.
  11                         MR. KUSHMAKOV:          So I will reserve my
  12       right to make further document demands, some of which
  13       we have already mentioned, others which we will be
  14       make following our review of the transcript to the
  15       extent that those documents point to necessitate to
  16       bring back Mr. Handville, reserve our right to do so.
  17       Furthermore, we also request the depositions of Jolene
  18       Stratton, Robert Fischer, and someone from the record
  19       services department.
  20                         As this deposition has shown, Mr.
  21       Handville despite his knowledge, was not able to
  22       answer several questions that were pertinent to our
  23       action.     He was unable to tell us with certainty who
  24       had the loan, why they had -- who was in physical
  25       possession of the note, why they were in physical

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 81 of 106 PageID #: 199



                                                                    Page 81

    1                                  H. HANDVILLE
    2      possession of the note.         He was unable to tell us why
    3      the action was discontinued amongst other things such
    4      as also not being in a position to make any decisions.
    5                        Therefore, we reserve our right to
    6      determine whether we will be following-up with
    7      deposition notices for again Miss Stratton, Mr.
    8      Fischer and someone from the record services
    9      department.
  10                         MR. YOHAY:        Okay.      So on behalf of
  11       Defendant we certainly object to, and dispute your
  12       characterization of what Mr. Handville's testimony
  13       shows today.     In so far as your further requests,
  14       please make them all in writing of course, and
  15       everything will be taken under advisement.
  16                         And then just pursuant to FRCP 30E,
  17       Defendant requests a copy of Mr. Handville's
  18       deposition transcript, and an opportunity for Mr.
  19       Handville to make any changes as necessary.               That's
  20       all I have.    Thank you.
  21                         MR. KUSHMAKOV:          Okay off the record.
  22                         REPORTER:       Okay.
  23                         (Whereupon, at 2:56 p.m. the proceeding
  24                         was concluded.
  25

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 82 of 106 PageID #: 200



                                                                    Page 82

    1                      CERTIFICATE OF DEPONENT
    2
    3                  I, HOWARD HANDVILL, have read the foregoing
    4       transcript of my deposition and except for any corrections
    5       or changes noted on the errata sheet, I hereby
    6       subscribe to the transcript as an accurate record
    7       of the statements made by me.
    8
    9
                               _________________________
   10                             HOWARD HANDVILL
   11
   12       SUBSCRIBED AND SWORN before and to me
   13       this ____ day of ________________, 20___.
   14
   15       ___________________________________________
                          NOTARY PUBLIC
   16
   17
   18
   19
   20       My Commission expires:
   21
   22
   23
   24
   25

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 83 of 106 PageID #: 201



                                                                    Page 83

    1                          CERTIFICATE OF NOTARY PUBLIC
    2                  I, SILAS SHELLEY, the officer before whom the
    3      foregoing proceedings were taken, do hereby certify that
    4      any witness(es) in the foregoing proceedings, prior to
    5      testifying, were duly sworn; that the proceedings were
    6      recorded by me and thereafter reduced to typewriting by a
    7      qualified transcriptionist; that said digital audio
    8      recording of said proceedings are a true and accurate
    9      record to the best of my knowledge, skills, and ability;
   10      that I am neither counsel for, related to, nor employed by
   11      any of the parties to the action in which this was taken;
   12      and, further, that I am not a relative or employee of any
   13      counsel or attorney employed by the parties hereto, nor
   14      financially or otherwise interested in the outcome of this
   15      action.
   16
   17
   18
   19
           <%26256,Signature%>
   20          SILAS SHELLEY
           Notary Public in and for the
   21            State of New York
   22
   23
   24
   25

                                    Veritext Legal Solutions
        212-267-6868                  www.veritext.com                 516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 84 of 106 PageID #: 202



                                                                    Page 84

    1                        CERTIFICATE OF NOTARY PUBLIC
    2                  I, KARI RUSINKO, the officer before whom the
    3      foregoing proceedings were taken, do hereby certify that
    4      any witness(es) in the foregoing proceedings, prior to
    5      testifying, were duly sworn; that the proceedings were
    6      recorded by me and thereafter reduced to typewriting by a
    7      qualified transcriptionist; that said digital audio
    8      recording of said proceedings are a true and accurate
    9      record to the best of my knowledge, skills, and ability;
   10      that I am neither counsel for, related to, nor employed by
   11      any of the parties to the action in which this was taken;
   12      and, further, that I am not a relative or employee of any
   13      counsel or attorney employed by the parties hereto, nor
   14      financially or otherwise interested in the outcome of this
   15      action.
   16
   17
   18
           <%26262,Signature%>
   19        KARI RUSINKO
           Notary Public in and for the
   20          State of New York
   21
   22
   23
   24
   25

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 85 of 106 PageID #: 203



                                                                    Page 85

    1                         CERTIFICATE OF TRANSCRIBER

    2                  I, JESSICA BLOWERS, do hereby certify that this

    3      transcript was prepared from the digital audio recording of

    4      the foregoing proceeding, that said transcript is a true

    5      and accurate record of the proceedings to the best of my

    6      knowledge, skills, and ability; that I am neither counsel

    7      for, related to, nor employed by any of the parties to the

    8      action in which this was taken; and, further, that I am not

    9      a relative or employee of any counsel or attorney employed

   10      by the parties hereto, nor financially or otherwise

   11      interested in the outcome of this action.

   12

   13

             <%26936,Signature%>

   14       JESSICA BLOWERS

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 86 of 106 PageID #: 204



                                                                    Page 86

    1                         CERTIFICATE OF TRANSCRIBER

    2                  I, HELEN VENTURINI, do hereby certify that this

    3      transcript was prepared from the digital audio recording of

    4      the foregoing proceeding, that said transcript is a true

    5      and accurate record of the proceedings to the best of my

    6      knowledge, skills, and ability; that I am neither counsel

    7      for, related to, nor employed by any of the parties to the

    8      action in which this was taken; and, further, that I am not

    9      a relative or employee of any counsel or attorney employed

   10      by the parties hereto, nor financially or otherwise

   11      interested in the outcome of this action.

   12

   13

            <%17264,Signature%>

   14       HELEN VENTURINI

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                   Veritext Legal Solutions
        212-267-6868                 www.veritext.com                  516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 87 of 106 PageID #: 205



                                                                            Page 87

    1                                    ERRATA SHEET
                               VERITEXT LEGAL SOLUTIONS
    2
              CASE NAME: Article 13 LLC v. Central Mortgage Company.,Et Al.
    3         DATE OF DEPOSITION: 7/27/2021
              WITNESSES’ NAME: Howard Handville
    4
    5          PAGE   LINE (S)        CHANGE                REASON
              ____|________|__________________________|________________________
    6
              ____|________|__________________________|________________________
    7
              ____|________|__________________________|________________________
    8
              ____|________|__________________________|________________________
    9
              ____|________|__________________________|________________________
   10
              ____|________|__________________________|________________________
   11
              ____|________|__________________________|________________________
   12
              ____|________|__________________________|________________________
   13
              ____|________|__________________________|________________________
   14
              ____|________|__________________________|________________________
   15
              ____|________|__________________________|________________________
   16
              ____|________|__________________________|________________________
   17
              ____|________|__________________________|________________________
   18
              ____|________|__________________________|________________________
   19
              ____|________|__________________________|________________________
   20
   21                                                   ______________________________
                                                       Howard Handville
   22         SUBSCRIBED AND SWORN TO BEFORE ME
              THIS ____ DAY OF ____________, 20__.
   23
   24
              _____________________                         _______________________
   25         (NOTARY PUBLIC)                               MY COMMISSION EXPIRES:

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                      516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 88 of 106 PageID #: 206


     [03553 - advisement]                                                          Page 1

                0             54:9,14 59:3                 4           account 48:13
      03553 1:7               60:10,14 73:2,21    408 45:23            accurate 65:6,8
      06 76:11                74:15 75:10         409 45:23 46:11        69:8 82:6 83:8
      07 72:7,8,10          2007-2ax 2:14,15      42nd 2:18              84:8 85:5 86:5
                              5:16,17             45 3:11              acknowledgeme...
                1
                            2008 39:11            451 57:3               4:5
      1 3:8,12 36:13,16     2010 8:5 10:10,12                          action 1:6 6:8 13:6
                                                  46 62:4
        36:18,22 37:18        10:18 31:7 35:23                           16:13,15 17:2,7,9
        61:25 72:6,7,8,9                                   5
                              35:24                                      17:15 24:11,14
      100 7:18              2012 14:8 39:12,13    59 63:10,16            26:2 27:8 28:15
      10001 1:19              39:17,20 40:19               6             28:18 30:2,5,19
      10165 2:19              54:9                                       31:12,17,20 32:8
                                                  6 3:3,13
      1098 47:23            2019 10:2 39:12                              33:9,20,20,24
                                                  60 2:18 63:10,24
      110 63:9                40:3                                       34:18,20,21 35:3
                                                  645,000 38:23
      111 63:10             2021 1:16 4:11                               38:19,22 39:4
      11415 2:6                                            7
                              45:21 62:3                                 40:21 42:14 43:17
      11:19 1:17 4:10       21 37:24              7/27/2021 87:3         48:22 50:16,24
      11:48 24:4            22nd 57:23 62:20      77 63:6,8 64:5,6       51:3,7 54:10,14
      11:56 24:7            2330 2:18               65:15,25 66:25       55:18 58:5 59:4
      12:34 33:6            24 7:10                 67:12 70:16          60:11,14 70:10
      12:47 37:11           245 45:20             777 64:3               73:2,21 74:16
      13 1:4 2:2 4:9 5:9    26 3:12 61:8,25                8             75:10 80:23 81:3
        6:7 62:2 87:2         63:8 64:6 65:24     80-02 2:5              83:11,15 84:11,15
      1661 7:18             26256 83:19                                  85:8,11 86:8,11
                                                           a
      17264 86:13           26262 84:18                                actions 9:7 14:2
      18th 45:21                                  a.m. 1:17 4:10
                            264 61:24                                  active 17:25
      1:02 45:8                                     24:4,7
                            26936 85:13                                activity 21:11
      1:06 45:9                                   abbott 3:8 24:12
                            27 1:16 4:11 33:12                           49:17
      1:20 1:7                                      25:12 26:3 27:8
                            29 64:4                                    actual 63:10
      1:23 53:24 54:3                               33:11,22 36:9
                            2:12 33:3                                  add 69:22
      1:35 54:4                                     37:22 38:15
                            2:56 81:23                                 additional 13:2
      1:38 55:13                                  abide 56:11
                                      3                                  18:9
      1:41 55:14                                  ability 7:12 15:24
                                                                       additionally 4:16
      1:52 60:5             3 3:12 61:5,7,23        28:13 83:9 84:9
                                                                       address 7:15,16,20
                              62:7                  85:6 86:6
                2                                                        34:4 49:12 63:3
                            30 50:4,6             able 57:15 80:21
      2 3:9 45:14,15,18                                                addressing 75:21
                            300 2:5               abn 10:13,14,16
        46:10 56:25                                                    adhere 62:24
                            30e 81:16               10:22 11:6,11,14
      20 82:13 87:22                                                   administer 4:6
                            33409 7:19            absent 4:16
      2007 3:8 10:18                                                   advisement 23:5
                            36 3:8                access 59:11 69:15
        33:12,19,24 36:9                                                 43:21 81:15
                                                    69:16
        40:21 42:14 51:6
                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                       516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 89 of 106 PageID #: 207


     [ago - bank]                                                                    Page 2

      ago 72:8                34:23 35:22 36:3    appreciated 75:4       attorney 6:6,11
      agree 4:13,18           38:11,21 40:7,12    approach 16:24           23:7,12,19,21,23
      agreement 28:23         40:22 44:4 46:7       55:7                   25:3 26:25 28:15
        39:14,18,21 49:22     47:8 48:23 54:11    appropriate 19:10        34:7 40:2 56:21
        49:24 54:23 55:19     54:21 55:22 57:12   approximately            70:11,13 83:13
        56:12,19 60:24        58:9,24 59:5,15       24:20                  84:13 85:9 86:9
        61:2 62:11 68:12      60:18 66:3,16       april 39:20            attorney's 35:3
        70:21,24 71:9         67:14,15,18 69:24   area 42:24             attorneys 42:8,9
        72:11,12,17,21        71:16 72:13 73:22   article 1:4 2:2 4:9      58:13
        73:9,10               74:9 75:11 78:2       5:9 6:7 87:2         audio 57:13 83:7
      agreements 39:24        78:12,22 79:12,21   asked 35:22 54:20        84:7 85:3 86:3
        66:8,11,14 69:23      80:22                 67:8,13 75:21,23     audit 10:23 11:3
        72:2                answered 35:22        asking 6:9,22            48:2
      ahead 10:15 47:16       54:21 67:10,14        15:17 18:18 47:10    august 8:4 10:10
        71:13               answers 6:15            75:24                  10:12 33:12
      al 87:2               anybody 32:19         asks 32:2              authority 13:25
      alcohol 7:9             35:16 53:5,7,11     aspect 15:4              16:11 30:2 31:15
      aligned 40:16           68:24 70:20         asset 51:17              31:19 32:6,10,13
      allegedly 56:11       anymore 51:14         assigned 4:3 13:5      authorized 4:5
        62:24               anytime 64:10           54:24 56:3 70:24       16:9
      alliance 1:9            67:22               assigning 55:17,20     available 22:14
      alternatives 46:21    apologize 12:15         55:23                avoid 49:4
      america 2:11 5:13       28:2 37:6 55:25     assignment 18:10       aware 30:5,7,8
        29:9,10             appeal 50:5,6,7         22:10 55:2 68:18       32:4 52:6,10 68:4
      amro 10:13            appear 67:22          assignments 28:8         78:19
      analysis 47:22        appearances 9:5         28:9                           b
      analyst 8:8,10,16     appearing 5:4 9:4     assist 15:20 49:7
                                                                         b 3:6 36:18
        8:17,20,20,23,24    appears 37:20         assistance 49:8,14
                                                                         back 9:25 11:21
        8:24 12:19,23,25    applicable 4:22       association 1:8
                                                                           16:24 19:7 24:8
        13:2,4,24 14:6      application 18:24       2:10,11,13 5:12,13
                                                                           24:24 33:7 37:12
        41:10 44:2            20:18 21:16           5:15 29:7 63:7,20
                                                                           45:10 54:4 55:4
      analyst's 13:21       apply 49:8              64:14 67:7
                                                                           55:14 57:12 64:3
      analysts 13:14,15     appoint 65:7,8        assorted 22:10
                                                                           70:16 72:7 75:15
        13:23 14:9,15         67:25               assume 6:24 22:25
                                                                           80:16
        17:11 41:17         appointed 64:11         23:15 41:8
                                                                         background 19:24
      analyze 66:7            67:4,23 68:5,8      assuming 7:22
                                                                           20:2 76:16
      answer 11:19 14:3       70:17,20 71:15,17     49:20 63:12
                                                                         bank 1:7,11 2:9,11
        14:11,14,24 17:8      71:23               attached 3:16
                                                                           2:12 5:11,12,14
        18:15 19:9 20:12    appointments          attention 56:25
                                                                           29:5,6,9,10,11,14
        21:7 23:11,24         69:5                  62:3
                                                                           29:18,18,21,22
        27:9,21 28:4
                                                                           30:2,5,18 31:4,6
                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 90 of 106 PageID #: 208


     [bank - coincide]                                                                Page 3

        31:19 32:6,19       better 8:12 23:13                c             85:1 86:1
        33:16,17 35:19,24   binding 66:18          c 2:1 36:18           certificates 2:15
        36:7 39:14,25       bit 13:18,21 19:4      call 17:22 18:4         5:17
        41:2 44:11 46:7       45:25 66:20            19:21 20:14 22:12   certification 12:13
        52:19 53:3,15       black 76:5,6,15          49:14 69:4 79:4     certifications
        55:20 56:5 61:25    blank 63:21            called 5:23 11:14       11:23 12:11
        63:7,19 64:13       blowers 85:2,14          65:25               certified 4:18 9:8
        65:20 67:7 68:6,8   boarded 20:23          caller 47:2             49:23
        77:17,18,21           46:9                 calls 17:5 46:20,22   certify 83:3 84:3
      banking 1:10          boating 12:6             49:24 52:21           85:2 86:2
      based 77:9            borders 23:23          canceling 58:6        cetera 76:11,11
      basically 10:9        borrower 15:24         capabilities 49:11    cetnral 33:21
        20:22 25:13 58:4      16:18 17:24 25:19    capital 64:19         change 68:17 71:4
        72:5                  37:22 46:15,20       caption 29:6            71:6 87:5
      basing 46:10            48:5,9 49:3,6,13     care 21:15            changed 29:12
      basis 74:3,13,16        49:25 50:3,6,25      case 42:13,13 48:2    changes 68:20
        74:17 75:8 77:12      51:2,10,13             48:6 50:18 72:6       81:19 82:5
      bate 45:22 46:11      borrower's 16:21         87:2                changing 68:15
        57:2                borrowers 13:11        cases 13:8            characterization
      bates 62:4              15:20 16:6,8 17:3    catch 74:18             81:12
      beach 7:19              21:2 47:14,20        caught 15:23          charged 9:2 48:12
      bear 32:22 64:19      bottom 63:8,23         cause 9:6 10:8          69:9
        72:18                 65:24                  51:5                check 45:3 48:7
      began 54:7,8,14       bought 48:12           cema 22:12            checking 18:8
        72:12 73:18         break 6:19,20          central 1:8 4:10      civil 1:6
      beginning 17:2        breaking 20:8            24:11 26:2 27:7     clarfield 58:12
        29:17 39:20         briefly 55:11            27:16 28:5 29:20    clarify 31:5 67:8
      behalf 2:2,9 5:9,11   bring 17:6 80:16         29:24 30:19 32:21   clarity 48:20
        9:8 16:10 17:10     broker 12:14,16          33:10 35:25 36:6    clauses 62:23 63:2
        65:3,4 81:10        brooklyn 13:8            37:21 39:7,8,22       63:3
      belief 74:3,19 75:8   bulk 13:5,22             54:13,18 56:2,10    clear 28:2 75:3
      believe 11:13 14:7    bunch 13:11 22:9         60:15 62:23 71:22   clearly 23:12
        30:8 33:12 34:6,8     29:8                   72:24 73:17,19      client 23:12,19,21
        35:8,23 37:16       business 7:16,20         87:2                  23:23 25:3 26:25
        38:18 39:11,12        9:19,21,22 11:3,21   certain 31:12 47:6      34:20 60:25
        43:11 45:2 57:23      13:12 14:10,18,21      50:2 62:23          closing 11:4 28:10
        63:9 64:3 67:9        14:23,25 15:19       certainly 26:22         72:4
        68:6 73:23            22:5,14 25:11,13       27:2 47:18 81:11    closings 10:25
      best 6:23 19:14         25:15 27:23 29:11    certainty 80:23       cmac 11:15
        66:12 69:19 83:9      56:16 69:16          certificate 40:15     coincide 50:10
        84:9 85:5 86:5                               82:1 83:1 84:1
                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 91 of 106 PageID #: 209


     [collection - date]                                                               Page 4

      collection 17:16        32:21 33:21 36:2    continue 16:18         counsels 9:12
        17:17                 39:22 54:13,18        25:4 40:20,23        couple 10:6 24:2
      collections 15:14       60:15 62:23 71:22     48:13,15,17,19         76:6
      college 10:7            72:25 73:17,19        50:13,15,15,23       course 20:6,10
      come 16:24 19:5         87:2                  52:5                   23:3 27:4 43:19
        56:15 75:15         company's 29:20       continued 31:8           47:5 50:14 71:4
      comes 13:25 52:16     compelling 32:3       continues 49:5           81:14
      commence 30:2         compile 44:2          control 10:23,24       courses 10:7
        31:16,20            compiled 20:13          51:17                court 1:1 6:12,13
      commenced 30:20         21:21               conversation             6:17 9:5 57:11
        31:12 33:25 34:18   complaint 22:4          23:15                courts 18:12
        34:20 35:3 38:19      24:17 37:25 38:12   copies 69:9            coverage 48:10
        38:22 60:11,15        55:3 56:20          copy 48:11 61:19       covered 26:20
        75:10               complete 18:11          62:15,15 63:11       create 26:10 42:10
      commences 30:4        completed 49:8,13       79:6 81:17             78:7
      commencing              49:15 51:3          corp 1:10              created 26:11 66:5
        55:18               completely 50:19      corporation 7:25         77:5
      comment 22:8,21         50:20                 9:9                  creating 26:12
        25:16 35:16 52:13   complicated 29:15     correct 7:20 10:15     credit 21:16,17
        77:5,6,8,10,19,22   concepts 19:16          13:3 16:7 32:8,11    current 12:19
        77:25 78:7,11       concern 4:12            40:6 41:2,3,11       currently 8:9
        79:11               concerned 35:4          42:6,11,12,15 44:3     12:12 26:15 61:22
      comments 44:18        concluded 81:24         44:11 46:11 53:12    custodial 69:4
        44:18,21 46:25      conclusion 56:13        53:16,18 63:12       custodian 60:16
        47:4 51:11,23         56:15,22              65:5,17 67:2           63:4,6 64:8,10,11
        76:16,19,21 78:18   confirming 77:2         69:23 72:12,14         64:13,15,16,22,24
        78:21               considered 21:4         73:2,14 76:16          65:2,6,8,11,19,20
      commission 82:20        51:3                  77:19,20 78:21         65:22 66:23 67:4
        87:25               consolidated            79:20                  67:5,7,12,23 68:2
      communicate             38:24 39:9 40:20    corrections 82:4         68:4,6,9 70:18,21
        46:15 53:3            44:7 46:15 51:6     correspondence           72:25 75:13,25
      communicating         constitute 5:2          17:4 25:19 46:19     cut 57:13 65:25
        53:6                construction 11:9       52:13                  72:9
      communications        consultant 11:8       counsel 14:19 16:9     cv 1:7
        18:23 25:4 51:10    contact 16:19,20        18:3,6,8 26:13                 d
        52:18,20 59:9         46:20 47:18 77:14     29:16 34:8 41:14
                                                                         d 3:1
      company 1:9 4:10      contacted 77:16         43:19 45:4 59:9
                                                                         daily 66:8
        9:25 10:13 11:2     contained 20:15         80:4 83:10,13
                                                                         databases 9:17
        11:14,15 20:4       contains 45:18          84:10,13 85:6,9
                                                                         date 1:16 35:17
        24:11 26:3 27:7     contents 62:25          86:6,9
                                                                           51:19 65:25 66:4
        30:19 31:2,16         78:16
                                                                           66:5 72:4,5,5,5,7,9
                                     Veritext Legal Solutions
      212-267-6868                     www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 92 of 106 PageID #: 210


     [date - earlier]                                                                Page 5

        72:11 73:25 77:11   demands 26:20          designates 63:6        37:14,17,19,25
        87:3                  80:12                despite 80:21          38:10 45:20 46:5
      dated 39:20 45:21     denied 50:5            detailing 52:11        57:9 58:2 61:22
        62:2                department 8:25        determine 16:20        61:24 62:2,5,11,17
      dates 10:19 24:25       17:16,17,23,23         48:16 81:6           63:10,12 68:18
        28:10 55:4 72:3       19:10,13 42:19,22    different 15:3,5,7     80:12
      david 2:16 5:10         43:2,4 53:3 69:7       19:12 25:12        documentation
        24:24 29:5 34:6,7     70:2,12 76:22,24     difficult 10:8         18:8 70:19
        35:8 61:5             76:25 77:5 78:9      digital 83:7 84:7    documents 3:11
      day 13:9 50:4,6         80:19 81:9             85:3 86:3            9:3,17 11:4,5 18:9
        82:13 87:22         departments            direct 23:24 31:20     21:24 22:3 25:10
      de 1:10                 42:24                  32:7 38:3 56:24      25:25 26:10 30:25
      deciding 18:9         depending 15:23          62:3                 44:19 45:20 51:22
      decision 13:25          16:23 49:11          directed 27:16         64:12,25 65:3
        14:16 17:6 39:3     depends 14:25          directly 16:6,8        66:19 67:6,24
        49:19,20 58:7,17      15:12,15 16:24         77:14                68:14,17 70:5
        58:19 59:3            68:19                disclose 25:3          78:6,9,20,24 79:19
      decisions 14:10,18    depo 24:25 25:12       disclosure 11:4        80:15
        81:4                  26:14 76:9           disclosures 3:13     doing 8:25 14:16
      declaring 28:21       deponent 82:1            62:2                 20:19 27:17,17
      deed 16:3             deposition 1:14        discontinue 32:7       36:16 42:8
      deemed 49:16            4:8,24 21:25           58:5 59:3          double 45:3 48:7
        50:3                  22:17 23:2,8         discontinued 81:3    drive 69:15
      default 15:21,25        25:22 26:5 29:17     discount 16:2        driver's 12:5
        16:20 17:4,22         43:15,18 50:14       discovered 56:6,8    drops 24:2
        21:19 30:10 31:24     80:20 81:7,18          56:10              drugs 7:9
        47:19 49:10 50:11     82:4 87:3            discovery 13:20      dual 50:9
        52:24               depositions 9:7        discuss 27:4         due 4:12
      defaulted 13:11         13:19 80:17          discussed 21:4       duly 5:23 83:5
      defaults 40:17        depositor 64:11,18       23:10 46:21          84:5
      defendant 5:11          64:22,24,25 65:7,8   discussions 50:25    duties 8:11,19,22
        29:19 81:11,17        67:5,23,25 70:17     dismissing 50:20       20:6,10 43:12
      defendant's 3:9,12    describe 8:14          dispute 81:11          66:8
        36:20 45:18           18:13 19:18 38:9     district 1:1,2       dyohay 2:20
      defendants 1:12         38:10 51:7           division 15:18                 e
        2:9                 describing 8:22          17:18,20 19:19
                                                                        e 2:1,1,18 3:1,6
      defense 17:24         description 3:7          46:14
                                                                          43:9
        43:19               designate 16:10        divisions 15:3,6,7
                                                                        earlier 10:20 40:3
      degree 40:8           designated 65:19       doctrines 26:25
                                                                          54:17 55:19 58:21
      demand 22:20            65:20,22 75:13       document 26:11
                                                                          62:10,22 63:4
        25:18,25 26:18                               26:24 36:9,25
                                                                          67:10 74:14 76:9
                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                       516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 93 of 106 PageID #: 211


     [earlier - foreclosure]                                                              Page 6

        76:17                  entitled 24:11 26:2   external 9:17          first 3:10 5:23 8:4
      easier 74:23             errata 82:5 87:1      extrapolate 66:20         22:7,11 24:21
      eastern 1:2              es 83:4 84:4          eye 24:2                  45:19 47:13 57:10
      easy 13:7                escrow 15:15          eyes 53:21 74:24          57:21 65:10 66:23
      ed 8:15 11:24              47:22 48:12                    f              67:8,11 76:10
        23:12 25:4 34:19       escrows 21:16                                fischer 80:18 81:8
                                                     f 43:9
        37:7 45:4 60:4         esquire 2:3,16                               fisher 43:7,16,18
                                                     fact 30:9 32:10,13
        74:21                  et 76:11,11 87:2                                58:22 59:2
                                                        48:24 72:25
      eddie 41:24              etcetera 9:7 15:17                           fisher's 43:8,10
                                                     failed 7:7
      eduard 2:3,7 5:8           27:18,18                                   fitno 18:5
                                                     fairly 14:22
        6:6 32:24 80:6         event 36:21                                  five 53:20 75:14
                                                     familiar 24:10,14
      education 10:4,5         everybody 75:15                              flood 48:6
                                                        43:12
      effect 73:13             evidence 48:5,5,9                            florida 7:19
                                                     familiarity 27:7
      effective 28:10            76:12                                      follow 22:23,25
                                                     far 32:15 40:16
        55:4 72:3,5            evidentiary 4:23                                26:5,21 43:17
                                                        81:13
      efforts 19:2 48:14       exact 50:10                                     54:22
                                                     federal 1:11
        48:17,21 51:8,24       examination 3:2                              following 23:2
                                                     feel 6:19
        52:2,7,9,12,14           6:3                                           80:14 81:6
                                                     fiduciary 40:13,14
      either 14:18 26:24       examined 5:25                                follows 5:25 47:7
                                                     figure 59:14
      elaborate 21:14          example 13:9                                 forbearance 15:22
                                                     figures 13:13
        54:19                    49:22                                      force 48:10
                                                        18:10
      email 19:22,23           execute 9:8 49:21                            foreclose 18:5
                                                     file 18:12 24:19
        37:4 59:10 61:16         49:25                                         28:6,13,20 54:24
                                                        25:9 27:20 47:7
        77:14 79:5,6,8         execution 9:2                                foreclosed 28:19
                                                        68:24
      emailed 61:15            exhibit 3:8,9,12                                28:24
                                                     filed 33:11,14
      emails 52:21 59:17         36:10,12,13,13,18                          foreclosing 28:8
                                                        37:21 50:16 55:2
      employed 7:22,24           36:22 37:18 45:14                             55:10
                                                        55:3 73:2
        8:2 10:10,14,16          45:15,18 46:10                             foreclosure 3:8
                                                     files 64:12 67:6,24
        83:10,13 84:10,13        56:25 61:5,7,23                               9:6 13:5,6,22 14:2
                                                        69:4
        85:7,9 86:7,9            62:7                                          15:2,11 16:4,13,15
                                                     final 66:14
      employee 78:3            exhibits 3:16 22:5                              17:2,7,9,12,15,20
                                                     financial 7:25 8:3
        83:12 84:12 85:9         36:20 38:2 57:25                              18:3,3,6 19:19,25
                                                        15:23 49:9
        86:9                     76:4                                          20:25,25 22:4
                                                     financially 83:14
      employer 11:14           exist 41:6,8                                    24:10,17 30:2,4,19
                                                        84:14 85:10 86:10
      endorsed 63:18           expiration 50:6                                 31:12,17,20 32:7
                                                     find 11:22 20:4
      endorsements             expires 82:20                                   33:9,19 36:9
                                                        61:3 69:2
        63:22                    87:25                                         37:21 38:12,19,22
                                                     findings 27:25
      entails 8:14             expresses 49:6                                  40:21 42:14 43:11
                                                        28:5
      enter 51:16              extent 26:19 70:4                               48:19,22 49:2,4,5
                                                     fine 23:16 67:9,20
      entire 28:15,17            80:15                                         49:16 50:8,13,15
                                                     firm 25:13
                                                                               50:16,19,23 51:7

                                        Veritext Legal Solutions
      212-267-6868                        www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 94 of 106 PageID #: 212


     [foreclosure - holder]                                                           Page 7

        54:9,14 55:3,7        generated 51:25        32:1 33:1 34:1         54:1,17 55:1,17
        56:19 58:5,20,22        52:8 76:19,21        35:1 36:1 37:1         56:1,24 57:1 58:1
        58:23 59:3,9,14,16      78:24                38:1 39:1 40:1         59:1 60:1,10 61:1
        60:11,14 70:10        gentleman 58:21        41:1 42:1 43:1,9       61:22 62:1 63:1
        73:2,21 74:15         getting 49:7           44:1 45:1 46:1         63:11 64:1 65:1
        75:10                 give 38:2 49:8,10      47:1 48:1 49:1         66:1 67:1 68:1
      foreclosures 13:11        49:20                50:1 51:1 52:1         69:1 70:1 71:1
        17:21 19:21           given 20:20 29:16      53:1 54:1 55:1         72:1 73:1 74:1
      foregoing 82:3          go 10:15 13:8 19:7     56:1 57:1 58:1         75:1 76:1 77:1
        83:3,4 84:3,4 85:4      23:25 32:24 37:7     59:1 60:1 61:1         78:1 79:1,25 80:1
        86:4                    38:4,4 63:9 65:24    62:1 63:1 64:1         80:16,21 81:1,19
      forget 72:9               68:23 69:10 71:13    65:1 66:1 67:1         87:3,21
      form 47:23 63:18          72:7 80:5,7          68:1 69:1 70:1       handville's 81:12
      forward 29:14           goals 40:10,16         71:1 72:1 73:1         81:17
      four 11:16              god 10:19              74:1 75:1 76:1       happen 35:18
      frcp 81:16              going 6:9,13,24        77:1 78:1 79:1         50:10
      free 6:20                 22:19 23:20,23       80:1 81:1            hard 11:22 20:3
      frequently 14:20          25:2,24 26:24       hand 5:20 40:6,6      hazard 48:6
      front 26:16 61:23         29:14 37:23 38:7    handle 13:15,23       head 6:16,16
        62:6 63:12              41:24 44:24 47:3     16:2                   34:16 46:23 47:4
      funds 49:23               48:10 55:4 59:19    handles 17:9            52:25 53:7 58:16
      further 80:12             61:10,11,15 65:10   handling 13:22          68:23 74:10
        81:13 83:12 84:12     good 4:2 5:17 6:5     handvill 82:3,10      hear 57:15
        85:8 86:8             gotten 37:2           handville 1:15 4:1    hearing 5:18
      furthermore             green 76:15            4:9 5:1,6,7,22 6:1   hearings 9:6
        80:17                 group 58:20,23,25      6:5 7:1 8:1 9:1      helen 86:2,14
      future 27:4               59:14,16,17          10:1 11:1 12:1       help 15:23 62:25
                g             guard 68:15            13:1 14:1 15:1       hereto 83:13 84:13
                              guess 27:15 34:11      16:1 17:1 18:1         85:10 86:10
      gap 10:21 11:10
                                34:11 43:7 53:12     19:1 20:1 21:1       high 10:6
        11:11,13,17,18
                                62:15                22:1 23:1 24:1       highest 10:5
      gardens 2:5,6
                                        h            25:1,6 26:1 27:1,6   histories 22:9
      ged 10:6
                                                     28:1 29:1 30:1         25:16
      general 9:14 19:2       h 3:6 4:1 5:1 6:1
                                                     31:1 32:1 33:1,9     history 9:13 74:5
        20:19                   7:1 8:1 9:1 10:1
                                                     34:1 35:1 36:1         76:7,13 77:3
      generally 13:7            11:1 12:1 13:1
                                                     37:1,14,19 38:1      hm 49:18
        14:12,17 31:14          14:1 15:1 16:1
                                                     39:1 40:1 41:1       hold 38:5 49:17
        36:19 47:17 52:8        17:1 18:1 19:1
                                                     42:1,5 43:1 44:1       50:4,21 51:4
        59:7 71:15              20:1 21:1 22:1
                                                     45:1,21 46:1 47:1    holder 60:11
      generate 11:2             23:1 24:1 25:1
                                                     48:1 49:1 50:1         74:14,19
        78:11,21 79:11          26:1 27:1 28:1
                                                     51:1 52:1 53:1
                                29:1 30:1 31:1
                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 95 of 106 PageID #: 213


     [holders - kushmakov]                                                             Page 8

      holders 40:15          informed 6:11         investors 42:24         know 6:20 13:18
      hours 7:10             inhouse 14:19         involve 13:19            18:12 19:3 20:13
      housed 65:3            initial 3:13 24:17    involved 13:18           20:24 21:3,4,10
      houser 2:17,20           49:23 61:25 64:13      14:9,13,15 16:5,12    23:13 27:10 28:14
        5:10                   64:15 67:6 72:11       16:14 24:22 42:9      30:21,24 31:2,3,22
      houser's 34:12,14      initially 30:11          42:20 54:13 56:2      32:15,16,16,19
      howard 1:15 4:8          71:2,3 72:12           58:17,19              33:11 34:3,14,17
        5:6,22 82:3,10       initiate 18:3 20:25   involvement 16:25        35:5,9,14,14,20
        87:3,21              instruct 18:4         involving 13:17          36:4,5 39:3,6,6,7
                i            instructions 7:2      issue 15:13              39:23 41:6 42:18
                             insurance 11:15       issues 13:17 15:16       42:25 43:2,6,6,7
      idea 16:21 49:9,10
                               20:4 47:25 48:5,9   it.s 18:7                43:23 44:15,16
      ideally 59:8
                             intended 4:21         items 48:3               46:22,24,24 47:3
      ideas 19:16
                             intentions 16:21                 j             47:23 49:4 50:21
      identification
                             interact 14:21                                 50:24 51:18 53:8
        36:10,23 37:18                             jacobs 2:4 6:6
                               15:5,6,9 42:21,24                            53:8,9,11,11 56:13
        45:14,16 57:2                              jacobspc.com 2:7
                             interaction 18:13                              58:7,11,11,15,15
        61:24 62:8                                 january 62:2 72:8
                               18:16                                        59:2,6,6 60:22
      identify 5:5 62:25                              72:9
                             interactions 19:19                             61:6 62:14 65:9
      image 25:17                                  jessica 85:2,14
                             interest 2:10 5:12                             65:23 66:2 68:22
      imaged 51:22                                 job 8:14,16 11:22
                               49:6                                         68:22 69:3,9
      images 25:16                                    12:20
                             interested 16:23                               70:15,16,17 71:7
      immediately 47:20                            job's 8:12
                               83:14 84:14 85:11                            71:18,20,20,22
      important 6:14                               jobs 11:17
                               86:11                                        72:21,23 73:12,17
      inaccurate 28:22                             jolene 69:11 80:17
                             interim 10:21                                  74:8 75:2 76:4,19
      inbound 25:19                                judgment 13:12
                             internal 9:17                                  76:21,22 77:4,9,15
      inception 65:21                              july 1:16 4:11
                             interpret 66:10                                77:21,24 78:6,9,16
      include 16:3 21:5                               57:23 62:21 72:6
                               69:17                                        79:10,16
      includes 37:25                               jump 64:3
                             interpretation                                knowledge 32:9
      incredibly 29:15                             june 22:6 24:18,21
                               66:13,14,17 67:17                            38:23,24 40:23
      indicate 31:11                                  39:12 45:21 57:24
                             interpretations                                42:15,16 43:16
      indicates 67:25                                 57:25 62:20 72:6
                               19:16                                        77:13,24 80:21
      indicating 68:13                                       k
                             interrogatories                                83:9 84:9 85:6
        70:19
                               22:7 57:25          kari 1:21 84:2,19        86:6
      indication 44:19
                             interrogatory 9:3     keep 6:15 38:7          knows 35:7,8
      industrial 11:9
                             intervening 63:21        40:17                kuhsmakov 59:23
      information 18:5
                             introduced 76:9       kept 52:11              kushmakov 2:3
        19:3,24 20:2,15,17
                             invest 35:25          kew 2:5,6                3:3 5:8,8 6:4,6
        20:18,19,21 21:5
                             investor 30:9,22      kind 51:23 74:23         8:18 12:2,4,7,10
        21:21 22:23 47:2
                               31:8 42:19,22       knew 75:25               22:19 23:3,6,14,18
        47:3,23 77:19,22
                               43:3 53:2                                    23:25 24:9 25:5
        77:25 79:3,10,14
                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                          516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 96 of 106 PageID #: 214


     [kushmakov - mediations]                                                           Page 9

        25:24 26:8,18        lender 63:19              44:2,7 46:9,14,16      52:2,7,9,12
        27:3,5 33:2,8        leon 1:10                 47:6,12,22 51:6,17   lot 11:2 13:5,5
        34:21,25 36:8,13     let.s 11:13               52:18,19,22 54:8       15:3 19:2 51:16
        36:17,24 37:3,6,13   letter 47:17              54:24 55:8,18,20              m
        42:2,4 43:14,22      lettered 36:21            63:17 69:22 73:20
                                                                            maintain 54:9
        45:11,13,17 53:20    letters 25:18 47:22       73:24 74:6 80:24
                                                                              62:16
        54:6 55:11,16        level 10:5              loan's 50:11
                                                                            maintained 62:13
        56:9 57:20 59:19     license 12:6,6          loans 17:21 21:12
                                                                              62:14
        60:3,9,19 61:8,11    licensed 12:16            21:13,14 29:23,23
                                                                            maintaining 69:4
        61:14,18,20 65:16    licenses 11:23            30:9 38:14,16,17
                                                                              69:8
        66:6,21 67:15,19        12:11                  40:17 47:19 63:24
                                                                            making 13:25 69:8
        68:3 69:21 70:3      lieu 16:3                 71:8,10
                                                                            manager 10:23
        71:19 72:15 73:6     line 12:12 87:5         located 44:14
                                                                              43:11 58:22
        73:16 74:2,12,24     lisa 24:11 26:3         location 1:18
                                                                            manages 58:25
        75:5,7,14,17,22         27:8 33:10,21        log 22:8,21 35:16
                                                                            manner 4:24
        76:2,14 78:5,15         37:22 38:15            52:13
                                                                              28:20,20 40:18
        79:2,18,23 80:4,9    listed 71:24 73:8       logic 66:20
                                                                            manufacturer
        80:11 81:21          litigated 9:2 13:16     logs 25:16
                                                                              11:8
                l               13:25                long 6:20 8:2
                                                                            mark 36:10,18
                             litigating 50:23          10:14,16 23:18,22
      labeled 36:9                                                            61:10,11
                             litigation 22:22          29:15
      largely 8:21 21:12                                                    marked 36:12,18
                             little 8:12 10:20       look 35:10 38:3
        22:14 25:14 41:14                                                     36:22 37:18 45:14
                                13:18,21 19:4          44:20 45:22 56:18
        50:12 51:11                                                           45:15 56:25 61:4
                                45:25 66:20            57:4 62:5 68:24
      lasalle 1:7 2:12                                                        61:6,9,23 62:7
                             live 51:15                70:15 71:13 72:7
        5:14 29:9 31:5                                                        76:4
                             llc 1:4 2:2 4:9 5:9       74:7
        33:15 34:2 55:20                                                    matter 4:9 18:7
                                6:7 87:2             looked 22:8,11
        56:4 60:21 63:7                                                       36:14
                             llp 2:17 5:10             44:17 72:8 74:4
        63:19 64:13 65:19                                                   matters 9:2
                             loan 2:14 5:16 8:8        76:5 79:14,16
        65:20,22 67:7                                                       mean 9:16 11:24
                                8:10,16,16,19,20     looking 18:8 19:8
        74:14,19 75:9,25                                                      12:5 19:6,12
                                8:23,24,24 10:3        19:10,11,15 24:25
        76:11                                                                 21:14,18 28:17
                                12:19,23,25 13:2,4     49:12 56:16 57:7
      lasalle's 35:19                                                         41:16,17,18 44:10
                                13:14,15,21,23,24      59:7,8 71:11 77:6
      late 14:8                                                               47:9 48:25 50:15
                                14:6,9,15 15:21        77:7,8
      law 8:25 25:12                                                          50:18 52:20 55:20
                                16:12 17:11 20:20    looks 35:17
      law.com 2:20                                                            71:3
                                20:23,24 21:18       loss 15:2,10,18
      laws 4:23                                                             meaning 64:15
                                24:15,16,22 28:6,7     16:3,5,6,12,14,25
      learned 51:20                                                           67:11
                                28:21 31:10,13,24      17:18 18:14,25
      left 50:8 59:24                                                       means 4:25 64:16
                                38:9,13,15 39:9,11     46:14 48:13,17,21
      legal 69:6 70:12                                                      meant 54:19
                                40:20 41:10,17         48:25 49:5 50:12
        87:1                                                                mediations 9:6
                                42:21,23 43:2          50:24 51:7,12,23

                                       Veritext Legal Solutions
      212-267-6868                       www.veritext.com                          516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 97 of 106 PageID #: 215


     [medication - objection]                                                      Page 10

      medication 7:4,6     modifications         narrow 12:8           notes 21:9,10 22:8
      meet 23:7             18:25                national 1:7 2:9,11     22:20 35:10 51:12
      meeting 23:10        moment 10:5             2:12 5:11,13,14       59:20
      memorializations      32:23 38:2 46:3,5      29:7 63:7,19        notice 43:18 58:6
       52:14                57:3 59:12 62:5        64:13 65:20 67:7    noticed 51:10
      memorialize 68:15    month 24:20           nature 15:12          notices 21:19
       68:17               monthly 31:9,11       necessarily 69:17       47:20 48:8,11
      memorializing         35:25 40:25 41:7     necessary 9:5           81:7
       52:12                43:24 52:24            63:21 64:25 81:19   notified 30:11,18
      memorized 29:6       morgan 2:13 5:15      necessitate 80:15       31:4
       34:4 35:18           64:19                need 6:19 15:16       notify 47:14
      mentioned 9:10       morning 4:2 5:17        18:9,11 19:4        nullity 28:11,16
       11:10 33:21 55:17    6:5                    29:25 47:25 48:8      28:18
       58:21 62:10 76:17   mortgage 1:8,9          53:21               number 13:17
       80:13                2:13,14 4:10 5:15    needs 14:17             15:8,10 35:6
      merged 9:25 29:9      5:16 10:13 11:15     neither 83:10           36:11
      merger 2:12 5:14      11:20 12:14,16         84:10 85:6 86:6     numbered 36:20
      mers 9:8,9 12:13      18:10 21:15 22:12    never 78:20           ny 1:19 2:6,19
       63:24,25             24:11 26:2 27:7      new 1:2,19 2:19                 o
      mind 52:16 64:8       29:20,24 30:19         4:6 13:8 83:21
                                                                       o 69:14
      mine 36:18            32:21 33:10,21         84:20
                                                                       oaths 4:6
      minimizing 40:17      35:25 37:21 38:23    nights 10:8
                                                                       object 81:11
      minute 72:8           38:25 39:7,8,10,22   nod 6:16
                                                                       objection 4:16
      minutes 24:2          49:7,14 54:13,18     noises 6:17
                                                                         5:19 8:15 11:19
       53:21 59:20          55:23 56:10 60:12    normal 35:5
                                                                         11:24 14:3,11,14
      mit 50:12             60:15 62:23 63:17    normally 35:2
                                                                         14:24 17:8 18:15
      mitigation 15:3,10    63:17 64:12,12       notary 1:20,21 4:5
                                                                         20:12 21:7 23:11
       15:18 16:3,5,6,12    67:5,6,24,24 71:22     82:15 83:1,20
                                                                         23:16,20 27:9,21
       16:14 17:18 18:14    72:24 73:17,18,19      84:1,19 87:25
                                                                         28:4 34:19 35:21
       18:25 46:14 48:14    87:2                 note 21:6 22:12
                                                                         36:3 38:11,21
       48:17,21 49:2,5     mortgages 22:10         26:23 27:2 29:3
                                                                         40:7,12,22 41:22
       50:24 51:8,12,24     22:11,13 55:2          33:13,16,17,25
                                                                         42:7 44:4 47:8
       52:2,7,9,12         muddled 74:23           34:5 35:2,4,7,12
                                                                         48:23 52:4 54:11
      mitigation's 16:25            n              44:8,14 46:9 52:4
                                                                         54:20 55:22 56:7
      mm 49:18                                     53:17 54:7 60:16
                           n 2:1 3:1 69:14                               58:9,24 59:5,15
      mod 50:5                                     63:17 70:18 72:25
                           name 4:2 5:6 6:5                              60:18 65:13 66:3
      modification                                 74:15,20 75:9
                            18:4,5 28:6,14,24                            66:16 67:13 69:20
       15:25 18:22,23                              76:10,12 80:25
                            29:16 43:8 54:25                             69:24 71:16 72:13
       21:3 49:22 50:4                             81:2
                            58:22 63:20 69:11                            73:3,15,22 74:9,21
       51:16                                     noted 82:5
                            69:13 87:2,3                                 75:11 78:2,12,22
                                                                         79:12,21
                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 98 of 106 PageID #: 216


     [obtained - please]                                                            Page 11

      obtained 76:10           74:8,13 75:16,18      55:13,14 60:5       performed 26:9
        79:3                   76:17 77:9 79:24      81:23               period 49:21 50:4
      obviously 22:6           81:10,21,22         package 18:2,6,11     permission 29:25
        59:11                okon 58:12              49:15 51:3          permitted 4:21
      occasionally 69:25     ombudsman's           page 3:2,7 37:20      person 64:10 67:4
        70:2                   15:12                 37:23,24 38:4,4,5     67:22 69:10
      occurred 21:11         once 20:24 49:4,15      45:20 60:25 61:24   personally 42:23
      occurring 48:25          50:11 80:7            62:4 63:8,16,24     pertain 12:12 26:2
      october 76:10          one's 47:3              64:4,6 65:24 87:5   pertaining 11:25
      ocwen 7:25 8:2,4,6     ones 13:16 15:9       pages 45:22,24          26:10 52:18,22
        9:25 10:2 11:12        76:8                  57:2,4,7            pertinent 22:22
        13:9 14:10 19:13     online 12:21          paid 47:25,25 48:2      80:22
        20:24 21:6,9,10      opening 72:4          paints 51:23          ph 11:15
        32:21 34:9 35:9      opportunity 81:18     palm 7:18             phh 9:22,24,24,25
        35:14 39:11,13,18    order 9:6 63:19       pandemic 4:12           10:2 11:12 34:12
        39:25 40:19,25       original 46:9         parallel 48:22,24       39:12
        41:16 42:14,17         63:17               parse 41:15           phone 17:5 46:20
        43:24 44:6,13        originated 29:3       part 17:17 57:9,24      46:22 52:21 79:3
        46:9,13 47:5,11,12     73:24                 61:25 66:8          physical 75:9
        47:14,16 52:17       origination 11:2      participant 4:13        80:24,25
        54:7,8,14 58:15,17   originations 55:4     parties 4:13,17       physically 34:3
        58:19 59:10 62:13    outbound 25:19          70:22 83:11,13        35:7 44:14
        62:15                outcome 21:3            84:11,13 85:7,10    pick 50:7
      ocwen's 9:21,23          83:14 84:14 85:11     86:7,10             picked 24:24
        46:14                  86:11               party 16:10,20        picture 31:6 51:23
      offered 21:3           outside 4:14 11:8       19:7,15 55:10       place 28:8,9 39:14
      offers 51:12             52:24               pass 2:14 5:16          48:10
      office 15:12 34:13     outsourcing 19:4      pause 46:4            plaintiff 1:5 2:2
        34:15 35:3             19:6,12             pay 8:12 48:7           5:9 6:7
      officer 4:3 9:8        overruled 66:15       payment 9:13          plaintiff's 3:10
        83:2 84:2            owned 33:13,17          15:14 20:18 22:9      36:20 37:18 43:17
      oh 10:19 30:15           44:7                  25:16 49:23 74:4      45:14,18,19 46:10
        37:3,6,7 46:2        owner 28:7,14,22      payments 21:15          56:25 61:23 62:7
        55:25 58:18 66:17      28:25 29:2 31:23      21:16 74:6          plan 15:22,22
        69:19 70:15 75:24      32:2 53:17          payoff 18:10            18:21
      okay 10:22 24:4        owns 29:22            payoffs 16:2          pleadings 9:3 22:9
        28:3 30:15,17                  p           pc 2:4 6:6              22:13 25:11
        33:23 38:6,9 42:2                          pendency 16:14        please 5:5,19 6:19
                             p 2:1,1
        46:2,6 57:21 58:2                            58:6                  6:23 7:15,17
                             p.m. 33:3,6 37:11
        59:2 61:13,18                              pending 6:21            37:19 38:3 44:23
                               37:11 45:8,9
        62:10 63:15 64:2                             50:23                 57:19 62:4 69:13
                               53:24 54:3,4
                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 99 of 106 PageID #: 217


     [please - receives]                                                              Page 12

        81:14               prepares 41:13          production 3:11         68:25 75:3,21,23
      point 49:15,19        presence 4:15             45:19 57:10           78:8
        50:2,20 80:15       present 6:12            products 11:9         questioned 54:22
      policy 48:12          presented 18:2          promoted 14:6           55:2
      ponce 1:10            presently 7:4,22        proper 16:11 28:8     questions 6:10
      pool 66:5             pretty 11:21 13:7         63:18                 9:12,13,14 15:16
      pooling 28:23           34:12 35:13           property 16:22          18:18,19,21,22
        54:23 55:19 56:11   primarily 13:14           51:14                 19:3 27:11,12,13
        56:19 60:23 62:10   prints 76:5             prove 13:12             27:14,15 54:18
        66:7,10,13 68:12    prior 10:10,12          provide 9:15 41:7       79:25 80:22
        69:23 70:21,24        11:6,7,14 12:22         41:10                         r
        72:2 73:8,10          16:25 20:23 21:24     provided 40:2
                                                                          r 2:1 43:9 69:14
      pose 67:10              25:17 28:8 38:16      provides 41:13
                                                                          raise 5:20
      posed 15:16 63:4        47:15 83:4 84:4         64:25
                                                                          rate 27:6,10
      position 10:22        private 11:15           providing 70:8,9
                                                                          reach 16:18 17:3
        12:19,23 14:20      privilege 23:20,23        77:18,21
                                                                            19:9 20:3 21:2
        81:4                privileged 23:12        proving 70:6
                                                                            47:19 48:4
      positive 40:18          23:21 26:24           public 1:20,21
                                                                          reached 58:8
        49:20               proactive 50:22           4:13 82:15 83:1
                                                                          reaching 77:2
      possess 9:20          probably 15:10            83:20 84:1,19
                                                                          read 24:16 25:11
      possession 29:2         19:14 31:3 58:12        87:25
                                                                            29:5 51:19 57:12
        46:8,8 75:9 76:7      77:7                  pull 32:23 36:8,25
                                                                            65:10 66:22 67:3
        76:12 77:3 78:7     problem 61:4              61:4
                                                                            82:3
        78:10 80:25 81:2    procedural 4:22         pulls 35:16
                                                                          reading 25:10
      possible 53:6         procedure 47:6,9        purchase 21:9
                                                                            51:11 66:19 67:21
        72:24 73:5          proceed 6:2 57:19       purchased 21:6,10
                                                                          ready 60:8
      possibly 59:16          75:20                 pursuant 81:16
                                                                          real 44:18
      post 10:25 11:4       proceeding 1:18         pursue 40:20
                                                                          really 19:20 36:14
      postdated 28:10         4:4,20 81:23 85:4     put 22:19 28:9
                                                                            51:13
      pour 61:3               86:4                    43:14 44:24 49:16
                                                                          reason 6:21 16:20
      power 40:2            proceedings 83:3          50:21 78:19
                                                                            32:3,4 48:15,16
      pre 10:25 11:4          83:4,5,8 84:3,4,5,8   putting 78:25
                                                                            49:10 87:5
      predated 28:10          85:5 86:5                       q           recall 14:7 34:24
      preparation 22:17     process 15:25
                                                    qualified 83:7          39:17 51:9,19
        23:8 25:21 26:14      17:21 18:7,25
                                                      84:7                  74:11
      prepare 18:2 20:7       49:17
                                                    quality 10:23,24      receive 12:18,21
        20:11 40:25 41:11   processing 15:15
                                                    question 6:21,22        12:22 31:8 48:9
        42:17               produced 4:19
                                                      6:25 12:8 23:22     received 19:22
      prepared 42:15          22:5
                                                      30:16 41:23 44:5      37:4 49:16 78:14
        85:3 86:3           product 26:25
                                                      46:7 55:6 57:12     receives 41:21
                                                      63:4,9 67:10          47:11
                                      Veritext Legal Solutions
      212-267-6868                      www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 100 of 106 PageID #:
                                     218

    [receiving - right]                                                             Page 13

     receiving 35:24        referred 63:13        reporter 4:2 5:18      researching 24:16
       47:7                 referring 8:16          6:2,12,13,17 24:4    reserve 80:11,16
     recommend 17:11          33:20 34:20 42:14     24:7 32:24 33:3,6      81:5
     recommendation           47:4 53:15 55:24      36:11,24 37:2,5,10   resolution 15:21
       17:14                  70:16 73:11 76:15     45:6,8 53:22,24      respect 63:16
     record 4:4,7,17        refers 38:15            54:3 55:13 57:11     respond 6:10 26:6
       5:5 13:12 22:20      regarding 9:13          57:14,17 59:22,25      26:23 43:19
       23:25 24:5,6,8         15:21 20:19 63:9      60:5,8 75:18         responds 49:3
       25:25 26:23 29:16    regards 16:22           81:22                response 20:5 22:7
       32:25 33:4,5,7       regular 21:11         reporting 21:16          24:22 27:2 51:25
       36:15 37:8,9,11,12   regularly 14:22         21:17 30:9,22          52:8 57:25
       37:17 43:15 45:5     reiterated 78:18        31:9 40:9 42:19      responses 3:9 9:3
       45:7,9,10 51:20      rejected 50:3           42:22 43:3 53:2        9:15 13:20 16:23
       53:25 54:2,4,5       related 9:14 47:22    reports 31:9,11          45:19
       55:11,12,14,15         68:18 83:10 84:10     35:25 40:25 41:4     responsibilities
       57:17 60:6,7 64:9      85:7 86:7             41:7,11,13,15 42:6     13:22 70:23
       66:24 75:19 77:4     relation 51:5 52:7      42:10,15,17 43:24    responsibility
       78:9 80:18 81:8      relationship 29:21      44:3 51:25 52:6,8      40:13,14
       81:21 82:6 83:9        64:22,23              52:21,24             responsible 69:3
       84:9 85:5 86:5       relative 83:12        repository 25:17       responsive 67:16
     recorded 4:24            84:12 85:9 86:9     represent 37:24        rest 53:21
       83:6 84:6            release 68:18         representatives        restart 75:3
     recording 4:19         relevant 43:16          16:9                 result 14:16
       63:24 83:8 84:8      remained 29:11        representing 6:7       resume 50:7
       85:3 86:3            remember 10:19        request 3:10 45:19     retained 25:17
     records 9:19,21,22       71:12                 49:7,14 80:17        retrieving 59:17
       22:5,14 25:11,13     remind 25:2           requested 24:23        review 21:24 22:3
       25:15,18 27:23       remote 1:18 4:11        57:18                  59:20 66:7,9
       52:11 56:17,18       remotely 4:14 5:5     requests 15:25           80:14
       59:7,18 69:16        repayment 15:22         44:19 81:13,17       reviewed 22:4,6
       76:25 78:13,17         18:21               require 43:15            25:21,25 27:22
       79:15,15             repeat 31:18 41:25    required 9:5 30:22       68:16
     recourse 63:18           70:7                  41:7                 reviewing 26:4
     redacted 22:23         rephrase 6:23         research 8:25 9:10     right 5:20 16:19
     reduced 83:6 84:6        12:15 73:19 78:8      9:11,15,16,16,19       19:14 27:24 28:13
     refer 22:16 29:15      replace 32:21           14:16 19:24 20:19      31:23 32:14 38:5
       38:13,17 46:25       replayed 57:17          25:8 26:9,10           40:11 45:12 46:5
     reference 24:21        reply 78:24             27:19                  50:25 55:9 59:4
     referencing 12:24      report 20:7,11,14     researched 15:17         59:14 61:5 69:18
       33:10                reported 1:20           27:24                  80:12,16 81:5


                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 101 of 106 PageID #:
                                     219

    [rma - specific]                                                                Page 14

     rma 49:14               39:16 45:24 57:23      39:8,13 40:5,19     sic 4:10 33:3
     rml 1:8                 59:17,18,23 62:5       41:18,19,21 42:6    side 40:9
     road 2:5 7:18           63:23 64:2,7           42:10,21 44:7,13    signature 83:19
     robert 43:7,8,10        68:25 73:4,8           46:13 47:5,12,15      84:18 85:13 86:13
       43:16,18 58:22      seeing 51:9 71:12        52:17 55:6 70:25    signatures 72:16
       59:2 80:18          seeking 15:20 58:5       71:13,15,23,25      signed 22:6 72:22
     rogs 24:23            seen 30:25 35:5          73:18,20            silas 1:20 4:3 83:2
     rrm 1:8                 37:14 38:6,7,8       servicer's 40:9         83:20
     rule 3:12 61:8,25       39:24 41:4,9         servicers 13:6        similar 39:21
     rules 4:23              43:23 57:5,6,8,10      30:21               simply 29:24
     run 48:21,24            57:21 62:17,19       services 71:4,5,7,9   sir 24:10 80:3
     rusinko 1:21 84:2       70:19 78:20 79:8       76:25 77:4 78:9     situations 49:9
       84:19                 79:19                  80:19 81:8          skills 83:9 84:9
               s           send 13:9 16:11        servicing 9:14          85:6 86:6
                             17:4 18:6 21:19        10:3 15:4 21:18     sold 29:10
     s 2:1 3:6 43:9
                             41:14 47:16,20,21      22:8 28:23 31:9     solutions 87:1
       69:14 87:5
                             48:8,11                31:24 39:11,14,18   somebody 19:22
     safety 4:13
                           sending 76:11            39:24 42:23 43:2      19:23 31:2 36:6,6
     sake 48:20
                           senior 8:10,16,20        44:18 47:21 54:7      39:7 53:9 58:20
     sales 11:8 16:2
                             8:24 12:19 13:2        54:8,15,23 55:19      69:6
     saw 62:20,20
                             13:15,21,24 14:5,6     56:11,19 60:24,25   soon 30:12
     saxon 39:10,18,22
                             14:9                   62:11 66:8,10,14    sorry 10:15 20:8
     saying 6:14
                           sense 51:16 59:13        68:12 69:23 70:21     30:13 32:12 36:11
     says 58:4 64:7
                           sent 19:23 22:21         70:24 72:2,16,21      36:24 52:5 63:15
       67:22
                             34:12,14,17 35:2       73:10                 64:6 65:7 70:7
     school 10:6
                             35:11,12,17 42:6     set 22:7 64:17          74:17,24 76:20
     scra 17:23
                             46:19 50:2 51:2      severity 15:24        sort 9:10 15:21
     screen 44:25 45:12
                           sentence 65:11,12      shake 6:15              20:2,7,11,15 25:8
       61:21 76:5,5
                             66:23 67:9,12,20     share 61:21             52:22 59:8 68:14
     screens 76:6,13
                           series 2:15 5:17       sharepoint 69:14        79:15
     scroll 37:23 45:25
                             6:9                  sharing 64:8          sorts 18:20 27:14
     scrolling 62:24
                           service 21:12,13       sheet 82:5 87:1       source 77:24
       72:18
                             21:14 22:20 24:15    shelley 1:20 4:3      speak 16:10 31:24
     search 17:23
                             29:23 31:16 47:15      83:2,20               39:19 59:11,13
     second 22:11 37:8
                             72:12 73:9           short 16:2              67:19 68:15
       46:4 67:20
                           serviceman 17:24       shortly 29:3 50:2     speaking 14:17
     section 64:7 65:11
                             17:25                  73:23               speaks 16:6 63:24
       66:23 67:12 71:25
                           servicer 10:2 17:9     show 9:6                68:21 70:21
     securitized 55:8
                             20:23 25:18 29:24    shown 80:20           specialize 13:16
     see 6:12 11:13
                             29:25 30:4 31:16     shows 81:13           specific 38:13
       16:19 17:24 19:11
                             31:20,25 32:7,22                             47:10 51:20 68:20
       19:17 35:10,17
                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 102 of 106 PageID #:
                                     220

    [specific - time]                                                               Page 15

       73:24               stratton 69:12          76:2 80:9            testified 5:25 26:4
     specifically 10:24      70:11 80:18 81:7    swear 4:14 5:19          42:5 54:17 62:22
       30:21 32:18 39:5    street 2:18           sworn 4:17 5:23          73:11 74:14
       42:18 57:2 70:22    subject 51:6 73:20      82:12 83:5 84:5      testify 7:12
       79:16                 74:15                 87:22                testifying 83:5
     specifies 71:7        submit 49:13          system 77:7 78:19        84:5
     specify 25:15 71:9    submitted 65:2                  t            testimony 81:12
     specifying 71:13      subscribe 82:6                               text 76:15
                                                 t 3:6 69:14,14,14
     spell 43:8 69:13      subscribed 82:12                             thank 5:18 34:23
                                                 table 62:25
     spoken 56:21            87:22                                        42:3 57:16 60:3
                                                 take 4:4,5 6:17,20
     spreadsheet 22:16     subsequent 71:5,6                              75:6,17 79:25
                                                   21:15 23:4 43:20
       22:21 26:12,16,19   substance 23:14                                80:3 81:20
                                                   44:20 45:22 50:22
     spreadsheets          succeeded 39:10                              thanks 12:9 60:4
                                                   53:20 55:7 57:3
       20:13,16            successor 2:10,12                            thereabouts 31:7
                                                   59:19,20 62:5
     stamped 45:22           5:12,14 10:2                                 55:5
                                                   64:2 66:19 72:19
       46:11 57:2 62:4       33:18 35:20 68:10                          thing 18:11 52:16
                                                   75:14
     stand 18:24           successors 29:8                              things 9:4 11:5,21
                                                 taken 4:9 7:7
     standing 23:20        suite 2:5,18 7:18                              13:17,19,20 20:5
                                                   25:12 51:8 81:15
       28:6,12 70:6,8,9    sum 23:14                                      21:4,17 25:18,20
                                                   83:3,11 84:3,11
     stanley 2:13 5:15     summarize 27:19                                47:24 69:11 80:4
                                                   85:8 86:8
       64:19                 27:25                                        81:3
                                                 takes 47:13
     start 8:22 18:7       summarized 27:24                             think 10:20 17:22
                                                 talk 10:4
       39:4 49:2 74:22     summarizing                                    19:3,5,8,11 23:22
                                                 talked 76:7
     started 8:4,6 16:13     52:11                                        24:23 25:11 27:18
                                                 talking 15:2 26:13
       26:12               summons 37:20                                  27:22 30:22 31:3
                                                   26:13 65:14 79:13
     state 7:15 80:6         37:25                                        31:4,6 36:17,19
                                                 talks 76:9
       83:21 84:20         supervisor 42:25                               39:17,19 40:2,4,16
                                                 tasked 8:25 9:4
     stated 60:23 61:2       43:3                                         46:3,6 52:25 53:5
                                                   69:7 77:2
     statement 80:8        suppose 31:21                                  53:7 57:9,12,24
                                                 tax 21:17
     statements 82:7         40:8 53:6                                    61:5,14 71:11
                                                 taxes 47:24 48:7
     states 1:1            supposed 54:25                                 72:6 74:4,23 76:3
                                                 tell 5:24 6:23
     stay 11:20            sure 6:11 14:7                               thinking 27:16
                                                   31:16 32:20 44:17
     stenographic 4:25       19:9 24:3,4 32:16                            42:19
                                                   57:7 58:2 77:6,7,8
     step 47:13              33:2 34:12 35:13                           third 16:10 19:7
                                                   80:23 81:2
     steps 50:22             35:14 36:4,5                                 19:15 22:11 63:8
                                                 tells 51:21
     stipulates 63:20        41:23 47:9,11                              three 10:15,17
                                                 ten 11:16 59:21
     stipulation 5:2         53:22,23 57:14                               38:18,20 67:3
                                                 tend 13:18,19
     stop 63:15              59:22,25 60:2                              time 1:17 5:4 6:19
                                                 term 19:14
     stopping 50:19          61:13 63:5 64:23                             11:11,12 24:7
                                                 terms 18:22 28:23
     stored 33:25 34:5       66:12 68:20,22                               29:24 31:4,5,10
                                                   54:23
                             69:8,17 75:16                                33:6,13,19,24

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                         516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 103 of 106 PageID #:
                                     221

    [time - withdrawn]                                                               Page 16

        37:10 44:6,13        transcriptionist       truthfully 6:11       usb407 45:22
        45:8 46:13 47:16       83:7 84:7            try 9:14 15:20          46:11
        48:14 49:15,19,21    transfer 39:18           16:19 47:18 48:4    usb450 57:3
        50:2,20 52:17          47:15                trying 19:24 40:17    use 7:16 18:25
        53:24 54:3 55:13     trials 9:7               48:20 66:19 74:22   uses 4:21
        56:2 57:10,21        tried 11:20 28:9       tuesday 1:16 4:11     usually 18:18
        60:10,14 64:3,16       28:20                two 11:17 57:2,4,7      19:23 68:16 71:2
        65:12 67:4 68:7      true 83:8 84:8           63:7                          v
        70:20 71:5 72:19       85:4 86:4            type 11:25 26:23
                                                                          v 1:6 87:2
        72:25 75:10,13       trust 2:14 5:16          52:6 55:7 68:18
                                                                          vacate 58:6
        80:2                   17:10 28:24,25,25      69:15
                                                                          various 22:10
     timeframe 50:11           29:2,4,5,10,11,14    typewriting 83:6
                                                                          venturini 86:2,14
     timeline 20:17,21         29:19,21,22,22         84:6
                                                                          verbal 6:15
        20:22 21:5,22          30:5,18 31:2,15,19   typical 18:13,16
                                                                          verification 19:7
        26:11,15,19 48:25      32:6,17,18 33:15       19:18
                                                                            19:15
     times 19:2 35:6           33:16,17 35:19       typically 69:22
                                                                          verify 19:4,10
        50:14 67:3             39:15,25 40:5,14              u              47:24
     title 8:7,9 18:9          40:15,16 41:2
                                                    u.s. 61:25 68:6,8     verifying 19:3
        43:10 51:14 70:14      44:9,10,11 46:8
                                                      77:17,18,21         veritext 4:3 87:1
     today 6:10 34:18          52:19 53:4,9,10,12
                                                    ultimately 40:10      versus 27:7 33:10
        34:22 79:25 81:13      53:14,15 54:24
                                                    um 69:25                33:21
     today's 21:25             55:8,9,18,24 56:4
                                                    unable 80:23 81:2     videoconference
        22:17 23:8 25:22       56:5 60:13 62:14
                                                    uncommon 35:6           1:14 2:3,16
     top 34:16 46:23           63:20 64:17 65:2
                                                    uncontested 13:7      virtually 4:19
        47:3 52:25 53:7        65:3,4,21 66:5
                                                    understand 4:18       visually 41:9
        58:16 63:16 68:23      68:11,19 71:18,21
                                                      6:22,24 7:2 41:23   volumes 13:23
        74:10                  72:6 75:13 76:10
                                                      48:21               vs 4:9
     total 38:17               78:4,25
                                                    understanding                   w
     tough 11:21             trust's 54:25 61:25
                                                      64:21 65:12,18,18
     tracking 50:9           trustee 2:10,11,13                           waiting 36:25
                                                      67:11
        79:15                  5:12,13,15 29:7                            want 38:3 44:22
                                                    underwriters 11:3
     training 12:18,20         31:5 33:18 40:14                           way 7:13
                                                    unemployment
        12:21,22 13:2          53:13,14 56:4                              we've 73:11
                                                      10:21 11:10,11
     transactions 9:13         64:12 67:6,24                              week 56:16
                                                    unit 14:18,21,23
     transcriber 85:1          68:11 77:14,15                             welcome 47:17
                                                      14:25 15:19 18:14
        86:1                   78:14 79:14                                went 37:11 45:9
                                                    united 1:1
     transcript 4:19         trustees 29:12                                 55:14
                                                    unpack 64:7
        25:12 80:14 81:18      71:6                                       west 7:18
                                                    unsigned 73:12
        82:4,6 85:3,4 86:3   trusts 77:2                                  window 46:5
                                                    usb 62:4 63:6,8,9
        86:4                 truth 5:24,24,25                             withdrawn 14:5
                                                      64:3 65:14,25
                                                                            15:6 16:5,13
                                                      66:25 67:12 70:16
                                       Veritext Legal Solutions
     212-267-6868                        www.veritext.com                        516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 104 of 106 PageID #:
                                     222

    [withdrawn - zoom]                                                    Page 17

       30:12,14 32:22        75:5,5 80:10
       38:10 43:2 44:6     year 11:7,17
       47:11 51:20 54:8    yearend 21:17
       56:5 65:7 73:18     years 10:17 11:16
       74:13 77:12 78:8      29:13 69:7
     witness 4:14,17,18    yohay 2:16 5:10
       5:19,23 23:24         5:10 7:16 8:15
       25:3 26:4 34:24       11:19,24 12:3,5,8
       65:14 66:4,17         14:3,11,14,24 17:8
       67:21 69:25 71:17     18:15 20:12 21:7
       72:14 73:4,23         22:25 23:4,11,17
       74:10 75:12,20,24     23:19 24:3 25:2
       76:3 78:3,13,23       26:6,22 27:9,21
       79:13,22 83:4         28:4 29:16 34:19
       84:4                  34:23 35:8,21
     witnesses 13:10         36:3,15,19 37:7
     witnesses’ 87:3         38:11,21 40:7,12
     wording 68:19           40:22 41:22,24
     work 11:6,25            42:3,7 43:20 44:4
       12:12 26:25 40:6      45:4 47:8 48:23
       49:3 69:22 70:4       52:4 53:23 54:11
     worked 11:7             54:20 55:22 56:7
     working 10:8            57:11,15,19 58:9
       24:18,19 40:18        58:24 59:5,15
     worthington 7:18        60:2,4,18 61:6,9
     wrap 75:15              61:13,17,19 65:13
     writing 22:24 23:2      66:3,16 67:13,17
       26:5,21 43:18         69:20,24 71:16
       76:6 81:14            72:13 73:3,15,22
     written 5:2 17:4        74:9,21 75:2,6,11
     wrong 46:3,5            75:16 78:2,12,22
              x              79:12,21 80:6,10
                             81:10
     x 3:1,6
                           york 1:2,19 2:19
     xyz 20:3
                             4:6 13:8 83:21
              y              84:20
     yeah 12:2 34:8,21               z
       36:19 37:10 38:6
                           zoom 4:4,11
       41:20 45:6,6 46:3
       57:16 61:19 68:20
       69:6 71:2 74:24

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com               516-608-2400
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 105 of 106 PageID #:
                                     223


                        Federal Rules of Civil Procedure

                                        Rule 30



           (e) Review By the Witness; Changes.

           (1) Review; Statement of Changes. On request by the

           deponent or a party before the deposition is

           completed, the deponent must be allowed 30 days

           after being notified by the officer that the

           transcript or recording is available in which:

           (A) to review the transcript or recording; and

           (B) if there are changes in form or substance, to

           sign a statement listing the changes and the

           reasons for making them.

           (2) Changes Indicated in the Officer's Certificate.

           The officer must note in the certificate prescribed

           by Rule 30(f)(1) whether a review was requested

           and, if so, must attach any changes the deponent

           makes during the 30-day period.




           DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

           ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

           THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

           2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

           OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:20-cv-03553-AMD-RML Document 28-1 Filed 09/03/21 Page 106 of 106 PageID #:
                                     224
                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
